350 EAST PLUMERIA DRIVE,
SAN JOSE, CALIFORNIA






OFFICE LEASE




     This Office Lease (the "Lease"), dated as of the date set forth in Section
1 of the Summary of Basic Lease Information (the "Summary"), below, is made by
and between BRE/PLUMERIA, LLC, a Delaware limited liability company
("Landlord"), and NETGEAR, INC., a Delaware corporation

("Tenant").



SUMMARY OF BASIC LEASE INFORMATION




TERMS OF LEASE    DESCRIPTION    1.    Date:        September 25, 2007    2.   
Premises/Building          (Article 1):    Approximately 142,700 rentable square
feet of              space, comprising the entirety of the building             
located at 350 East Plumeria Drive, San Jose,              California, as
further set forth in Exhibit A to this              Lease    3.    Lease Term   
      (Article 2):            3.1    Length of Term:    Ten (10) years
commencing on the Lease              Commencement Date and expiring on the
Lease              Expiration Date, subject to Tenant's option to             
extend as provided in Section 31.1        3.2    Lease Commencement             
Date:    The earlier to occur of (a) April 1, 2008 (the             
"Anticipated Commencement Date") (but see              Section 5.7 of the Tenant
Work Letter attached              hereto as Exhibit B), or (b) the date that
Tenant              commences business operations in any portion of             
the Premises        3.3    Base Rent Commencement    Nine (9) months following
the Lease          Date:    Commencement Date        3.4    Lease Expiration
Date:    The day immediately preceding the tenth (10 th )             
anniversary of the Lease Commencement Date 




13112.002.675115v7






(vi)




--------------------------------------------------------------------------------

4. Base Rent (Article 3):



Period During
Lease Term




Lease Commencement Date – Base Rent Commencement Date

Base Rent Commencement Date - 12th full calendar month of the Lease Term

13th - 24th full calendar months of the Lease Term

25th - 36th full calendar months of the Lease Term

37th - 48th full calendar months of the Lease Term

49th - 60th full calendar months of the Lease Term

61st – 72nd full calendar months of the Lease Term

73rd – 84th full calendar months of the Lease Term

85th – 96th full calendar months of the Lease Term

97th – 108th full calendar months of the Lease Term

109th full calendar month of the Lease Term– Lease Expiration Date

5.    Reserved        6.    Tenant's Share          (Article 4):    100% 




13112.002.675115v7




        Monthly Base      Monthly    Rent  Annual    Installment    per
Rentable  Base Rent    of Base Rent    Square Foot  $0.00    $0.00    $0.00 
$2,568,600.00    $214,050.00    $1.50  $2,654,220.00    $221,185.00    $1.55 
$2,739,840.00    $228,320.00    $1.60  $2,825,460.00    $235,455.00    $1.65 
$2,911,080.00    $242,590.00    $1.70  $2,996,700.00    $249,725.00    $1.75 
$3,082,320.00    $256,860.00    $1.80  $3,167,940.00    $263,995.00    $1.85 
$3,253,560.00    $271,130.00    $1.90  $3,339,180.00    $278,265.00    $1.95 




  (vii)




--------------------------------------------------------------------------------

7.      Permitted Use (Article 5):   8.      Security Deposit (Article 22):    
Prepaid Base Rent (Article 3):     Prepaid Additional Rent (Article 3):   9.   
  Parking Ratio (Article 29):   10.      Address of Tenant (Section 30.18):  
11.      Address of Landlord (Section 30.18):   12.      Rent Payment Address
(Article 3):   13.      Broker(s) (Section 30.24):   14.      Tenant
Improvements:  



13112.002.675115v7




General office, research and development, sales, marketing, training and other
uses incidental thereto that are consistent with a "Class A" office/R&D building
and in conformity with municipal zoning requirements of the City of San Jose and
other Applicable Requirements (as defined in Section 5.2 below)



$278,265.00






$214,050.00






$46,106.37




Three and seven-tenths (3.7) parking spaces for every 1,000 rentable square feet
of the Premises



350 East Plumeria Drive
San Jose, California 95134
Attention: Lease Administration




See Section 30.18 of the Lease



BRE/PLUMERIA, LLC
1810 Gateway Drive, Suite 150
San Mateo, CA 94404
Attn: Accounting




Cornish & Carey Commercial ("Landlord's Broker") and NAI BT Commercial
("Tenant's Broker")



See Exhibit B




(viii)

--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT AND EXTERIOR AREAS

1.1      Premises and Exterior Areas.     1.1.1      The Premises.      (a)
Landlord hereby leases to Tenant and Tenant hereby leases from  

Landlord the premises set forth in Section 2.2 of the Summary (the "Premises"
and sometimes also herein referred to as the "Building"). The outline of the
Project is set forth in Exhibit A attached hereto. Landlord and Tenant hereby
acknowledge and agree that the rentable square footage of the Premises shall be
as set forth in Section 2.2 of the Summary and that the same shall not be
subject to remeasurement or modification. The parties hereto agree that the
lease of the Premises is upon and subject to the terms, covenants and conditions
herein set forth, and each party covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed. The parties hereto
hereby acknowledge that the purpose of Exhibit A is to show the approximate
location of the Premises only, and such Exhibit is not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the precise area thereof or the specific location of the "Exterior Areas," as
that term is defined in Section 1.1.3, below, or the elements thereof or of the
access ways to the Premises or the "Project," as that term is defined in Section
1.1.2, below.

     (b) Except as specifically set forth in this Lease and in the Tenant Work
Letter attached hereto as Exhibit B ("Tenant Work Letter"), (i) Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Premises, and (ii) Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Premises or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant's business, except
that, on the Lease Commencement Date, the Base Building (as defined below) shall
be in good condition and repair (except to the extent repairs are necessitated
by the acts or omissions of Tenant or any Tenant Parties, as defined in Section
10.1.2 below). If it is determined that the Base Building (or any portion
thereof) were not in good condition and repair as of the Lease Commencement Date
(for reasons other than the acts or omissions of Tenant or any Tenant Parties),
Landlord shall not be liable to Tenant for any damages, but as Tenant's sole
remedy, Landlord, at no cost to Tenant, shall perform such work or take such
other action as may be necessary to place the same in good condition and repair;
provided, however, that if Tenant does not give Landlord written notice of any
deficiency in the Base Building within ninety (90) days following the Lease
Commencement Date, correction of such deficiency shall be the obligation of
Landlord or Tenant, as the case may be, pursuant to the terms and conditions set
forth in Article 7 below. Subject to the foregoing, the taking of possession of
the Premises by Tenant shall conclusively establish that the Premises were at
such time in good and sanitary order, condition and repair. As used in this
Lease, the "Base Building" means the base building systems, components and
equipment serving the Premises, including, but not limited to, the HVAC,
electrical and plumbing systems, the structural integrity of the Building,
including the roof structure, and the roof membrane.

     1.1.2 Exterior Areas. Tenant shall have the right to use the exterior areas
owned by Landlord that surround the Building (which are improved with
landscaping, parking areas and other improvements), as shown on Exhibit A,
subject to the rules and regulations referred to in Article 5 of this Lease and
the Underlying Documents (such areas are, collectively, referred to herein as
the "Exterior Areas"). Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Exterior
Areas; provided such changes do not materially adversely affect or materially
interfere with Tenant's access to or use and enjoyment of the Premises. The
Building and the Exterior Areas are referred to herein as the "Project."



13112.002.675115v7




(1)

--------------------------------------------------------------------------------



ARTICLE 2

LEASE TERM




      2.1 Lease Term. The terms and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the "Lease Term") shall be
as set forth in Section 3.1 of the Summary, shall commence on the date set forth
in Section 3.2 of the Summary (the "Lease Commencement Date"), and shall
terminate on the date set forth in Section 3.3 of the Summary (the "Lease
Expiration Date") unless this Lease is sooner terminated as hereinafter
provided. At any time during the Lease Term, Landlord may deliver to Tenant a
notice in the form as set forth in Exhibit C, attached hereto, as a confirmation
only of the information set forth therein, which Tenant shall execute and return
to Landlord within ten (10) business days of receipt thereof. This Lease shall
be a binding contractual obligation effective upon execution and delivery hereof
by Landlord and Tenant, notwithstanding the later commencement of the Lease
Term.

      2.2 Early Occupancy Period. Prior to the Lease Commencement Date (the
"Early Access Period"), Tenant shall be permitted to enter the Premises for the
sole purpose of planning for and constructing the Tenant Improvements, provided
that (a) prior to Tenant's entry in the Premises, Tenant shall furnish to
Landlord certificates of insurance satisfactory to Landlord evidencing Tenant's
compliance with the requirements of Section 10.3 below; and (b) Tenant's work
during the Early Access Period shall comply with the requirements of the Tenant
Work Letter. Tenant's occupancy of the Premises during the Early Access Period
shall be subject to all of the terms, covenants and conditions of this Lease,
including Tenant's indemnity obligations set forth in Section 10.1 below, except
that Landlord agrees that Tenant's obligation to pay Base Rent and "Tenant's
Share" of the annual "Direct Expenses", as those terms are defined in Section
4.2.5 and Section 4.2.1, below, respectively, shall be waived. Tenant shall,
however, pay the cost of all utilities and other services provided to the
Premises prior to the Lease Commencement Date that are required by reason of
Tenant's early occupancy. Landlord shall use commercially reasonable efforts to
cause the Base Building Work to be completed no later than the Lease
Commencement Date set forth in Section 3.2 of the Summary.



ARTICLE 3

BASE RENT




     Tenant shall pay, without prior notice or demand, to Landlord or Landlord's
agent at the Rent Payment Address specified in Section 12 of the Summary, or, at
Landlord's option, at such other place as Landlord may from time to time
designate in writing, by a check for currency which, at the time of payment, is
legal tender for private or public debts in the United States of America, base
rent ("Base Rent") as set forth in Section 4 of the Summary, payable in equal
monthly installments as set forth in Section 4 of the Summary in advance on or
before the first day of each and every calendar month during the Lease Term,
without any setoff or deduction whatsoever, except as otherwise expressly
provided in this Lease; provided, however, that upon Tenant's execution and
delivery of this Lease to Landlord, Tenant shall pay to Landlord the Prepaid
Base Rent set forth in Section 7 of the Summary, which amount shall be applied
to the first monthly installment of Base Rent payable by Tenant pursuant to this
Lease (i.e., beginning on the Base Rent Commencement Date). If any Rent payment
date (including the Base Rent Commencement Date) falls on a day of the month
other than the first day of such month or if any payment of Rent is for a period
which is shorter than one month, the Rent for any fractional month shall accrue
on a daily basis for the period from the date such payment is due to the end of
such calendar month or to the end of the Lease Term on the basis of the actual
number of days in the applicable month. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.



13112.002.675115v7




(2)

--------------------------------------------------------------------------------



ARTICLE 4

ADDITIONAL RENT




      4.1 General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses", as those terms are defined in Section 4.2.5 and Section 4.2.1, below,
respectively. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term or any earlier termination of
this Lease.

      4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

     4.2.1 "Direct Expenses" shall mean the sum total of (a) "Operating
Expenses", (b) "Tax Expenses", and (c) a management fee (the "Management Fee")
equal to three percent (3%) of the sum of Base Rent, Operating Expenses and
Taxes for the applicable Expense Year.

     4.2.2 "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time, but only once during any one calendar year, to
any other twelve (12) consecutive month period, and, in the event of any such
change, Tenant's Share of Direct Expenses shall be equitably adjusted for any
Expense Year involved in any such change.

     4.2.3 "Operating Expenses" shall mean all expenses, costs and amounts which
Landlord pays or accrues during, and are properly allocable to, any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord, and any commercially
reasonable deductibles paid under policies of any such insurance (not to exceed
$50,000.00 per occurrence, unless the same are expended on an "Included Capital
Item", as defined below, in which event the last sentence of this Section 4.2.3
shall apply); (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (v) the cost of parking area operation, repair,
restoration, and maintenance; (vi) fees and other costs, including management
and/or incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space; (viii)
subject to item (f), below, wages, salaries and other compensation and benefits,
including taxes levied thereon, of all persons engaged in, and reasonably
allocable to, the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project; (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, maintenance and replacement of curbs and



13112.002.675115v7




(3)

--------------------------------------------------------------------------------

walkways, repair to roofs and re-roofing; (xii) amortization (including interest
on the unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in, and reasonably allocable to, the maintenance, operation and repair of
the Project, or any portion thereof; (xiii) except for costs and expenses which
are the sole responsibility of Tenant pursuant to Section 7.2 below, all costs
paid or incurred by Landlord to perform Landlord's Repair Obligations (as
defined in pursuant to Section 7.2.1 below); and (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.4, below, and which are not
imposed as a consequence of any negligence or willful misconduct of Landlord or
Landlord's agent; and (xv) payments under any easement, license, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of costs by the Building, including, without limitation, any covenants,
conditions and restrictions affecting the property, and reciprocal easement
agreements affecting the property, any parking licenses, and any agreements with
transit agencies affecting the Property (collectively, and including, without
limitation, any CC&Rs, as defined below, the "Underlying Documents"). Any
Operating Expenses that constitute capital expenditures (collectively, "Included
Capital Items") shall be amortized by Landlord (including interest at 9% on the
amortized cost) over the estimated useful life of the item, as reasonably
determined by Landlord, and such amortized costs shall be included in Operating
Expenses only for that portion of the useful life of the Included Capital Item
which falls within the Lease Term, unless the cost of the Included Capital Item
is less than Ten Thousand Dollars ($10,000), in which case it shall be expensed
in the year in which it was incurred.

     Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include:

     (a) costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or the
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for other tenants occupying space in the Project or incurred
in renovating or otherwise improving, decorating, painting or redecorating
vacant space for other tenants or other occupants of the Project;

     (b) except as set forth in item (xii) above and except with regard to
Included Capital Items, depreciation, interest and principal payments on
mortgages and other debt costs, if any, penalties and interest, and expense
reserves;

     (c) costs for which Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, costs for and electric power costs for which any tenant directly contracts
with the local public service company; provided, however, that, if Landlord
fails to carry the insurance required to be carried by Landlord pursuant to
Section 10.5 below, then Operating Expenses shall also exclude any costs for
which Landlord would have been reimbursed by insurance had Landlord carried such
required insurance;

(d) any bad debt loss, rent loss, or reserves for bad debts or rent loss;

     (e) costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, legal and accounting costs associated with the operation of the
Project). Costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord include, but are not limited to, costs
of partnership accounting and legal matters, costs of defending any lawsuits
with any mortgagee (except as the actions of the Tenant may be in issue), costs
of selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its



13112.002.675115v7




(4)

--------------------------------------------------------------------------------

employees or between Landlord and Project management or between Landlord and
other tenants or occupants;

     (f) the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project;

(g)      amounts paid as ground rental for the Project by the Landlord;   (h)   
  exclusive of the Management Fee, overhead and profit increment paid to  

Landlord or to subsidiaries or affiliates of Landlord for services in the
Project to the extent the same exceeds the costs of such services rendered by
qualified, first-class unaffiliated third parties on a competitive basis;

     (i) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

(j)      any costs expressly excluded from Operating Expenses elsewhere in this
Lease;   (k)      costs arising from the negligence or willful misconduct of
Landlord or its agents,  

employees, vendors, contractors, or providers of materials or services;

     (l) all items and services for which Tenant or any other tenant in the
Project reimburses Landlord (other than through the payment of a proportionate
share of Operating Expenses) or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement; provided however, that
if any tenant in the Project contracts directly for services for which Tenant
pays Landlord pursuant to this Section, the total costs of such services for the
Project shall be "grossed up" to reflect what those costs would have been had
such tenants not directly contracted for such services;

     (m) the cost of any non-standard service provided to any other tenant of
the Project that is not also available to Tenant;

     (n) costs of capital repairs and replacements of the Building Structure (as
defined in Section 7.2.2 below); provided, however, that if any such repairs or
replacements are necessitated by the act or omission of Tenant or any Tenant
Parties, then, as provided in Section 7.2.3 below, such repairs or replacements
shall be performed by Landlord at Tenant's sole expense;

     (o) costs of capital repairs, replacements and improvements to the Exterior
Areas that are required by Applicable Requirements in effect as of the date of
this Lease (as such Applicable Requirements are applied and interpreted by the
applicable governmental authorities as of the date of this Lease), without
regard to Tenant's proposed construction of any of the Tenant Improvements or
the installation of any of Tenant's furniture, fixtures, equipment or property,
or to Tenant's particular use of the Premises or the particular manner in which
it conducts (or proposes to conduct) its business therein;

     (p) costs of clean-up, containment, restoration, removal or remediation of
Hazardous Substances or related costs where the Hazardous Substances were not
brought into the Project by Tenant or its agents (pursuant to which the
provisions of Section 25.2 below shall apply); provided, however, that costs
incurred in the cleanup or remediation of minor amounts of Hazardous Substances
and customarily found in parking facilities may be included as Operating Costs;



13112.002.675115v7




(5)

--------------------------------------------------------------------------------

     (q) costs to correct any construction latent defect in the Base Building
Work as of the Lease Commencement Date;

    (r)    increases in insurance costs caused by the activities of any other
occupant of  the Project;                (s)    costs, including fines,
penalties and interest, directly incurred due to violation by 


Landlord of the terms and conditions of this Lease or any Applicable
Requirements;

(t)      marketing, advertising and promotional expenditures;   (u)     
charitable and political contributions by Landlord;   (v)      entertainment
expenses of Landlord;   (w)      cost of leasing, purchasing or installing
tenant improvements, furniture, fixtures,  

and equipment and operating costs of any eating facility, exercise rooms, day
care center or other specialty service, if any;

    (x)    bad debt loss and reserves for capital or operating costs, bad debts
or Rent loss;  and                (y)    costs of capital improvements (as
opposed to repairs or replacements of a 


capital nature), unless such improvements (i) are reasonably intended to reduce
Operating Expenses (but then, such costs shall be included in Operating Expenses
only to the extent of the cost savings achieved in the applicable Expense Year
as a result thereof), or (ii) are required to keep the Project in compliance
with Applicable Requirements applicable from time to time, provided that, in the
case of capital improvements made pursuant to clause (ii), such improvements are
not otherwise excluded from Operating Expenses pursuant to this Lease, including
pursuant to Section 4.2.3(o) above.

     If the Project is not at least one hundred percent (100%) occupied during
all or a portion of any Expense Year, Landlord shall make an appropriate
adjustment to the components of Operating Expenses for such year to determine
the amount of Operating Expenses that would have been incurred had the Project
been one hundred percent (100%) occupied; and the amount so determined shall be
deemed to have been the amount of Operating Expenses for such year.

4.2.4      Taxes.     4.2.4.1 "Tax Expenses" shall mean all federal, state,
county, or local  

governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property owned or leased by Landlord and used in
connection with, and reasonably allocable to, the Project, or any portion
thereof), which shall be paid or accrued during any Expense Year (without regard
to any different fiscal year used by such governmental or municipal authority)
because of or in connection with the ownership, leasing and operation of the
Project, or any portion thereof.

     4.2.4.2 Tax Expenses shall include, without limitation: (i) any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the



13112.002.675115v7




(6)

--------------------------------------------------------------------------------

definition of real property tax, it being acknowledged by Tenant and Landlord
that Proposition 13 was adopted by the voters of the State of California in the
June 1978 election ("Proposition 13") and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants, and, in further recognition of the decrease in the level and quality
of governmental services and amenities as a result of Proposition 13, Tax
Expenses shall also include any governmental or private assessments, or the
Project's contribution towards a governmental or private cost-sharing agreement,
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (iii) any assessment, tax, fee,
levy, or charge allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any business or gross income
tax or excise tax with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises.

     4.2.4.3 Any reasonable costs and expenses (including, without limitation,
reasonable attorneys' and consultants' fees) actually incurred in attempting to
protest, reduce or minimize Tax Expenses shall be included in Tax Expenses in
the Expense Year such expenses are incurred. Tax refunds shall be credited
against Tax Expenses and refunded to Tenant regardless of when received, based
on the Expense Year to which the refund is applicable. If Tax Expenses for any
period during the Lease Term or any extension thereof are increased after
payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant's Share of any such increased Tax Expenses.
Notwithstanding anything to the contrary contained in this Section 4.2.5 (except
as set forth in Section 4.2.5.1, above), there shall be excluded from Tax
Expenses (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord's general or
net income (as opposed to gross rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses, (iii)
any items paid by Tenant under Section 4.5 of this Lease, and (iv) any tax or
assessment expense (a) in excess of the amount which would be payable if such
tax or assessment expense were paid in installments over the longest possible
term, provided that such tax or assessment is permitted to be paid in
installments over a period of time, without penalty, or (b) imposed on land or
improvements other than the Building or the Project.

4.2.5 "Tenant's Share" shall mean the percentage set forth in Section 6 of the



Summary.




4.3      Intentionally Omitted.   4.4      Calculation and Payment of Additional
Rent. Beginning on the Lease  

Commencement Date, Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to Tenant's Share
of Direct Expenses; provided, however, that (a) upon Tenant's execution and
delivery of this Lease to Landlord, Tenant shall pay to Landlord the Prepaid
Additional Rent set forth in Section 7 of the Summary, which amount shall be
applied to the first monthly installment of Tenant's Share of Direct Expenses
payable by Tenant pursuant to this Lease (i.e., beginning on the Lease
Commencement Date); and (b) if the Lease Expiration Date occurs on a day other
than the last day of an Expense Year, Tenant's Share of Direct Expenses during
such Expense Year shall be prorated on the basis that the number of days from
the commencement of such Expense Year to and including the Lease Expiration Date
bears to three hundred sixty-five (365).

     4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall endeavor to give to Tenant within one hundred twenty (120) days following
the end of each Expense Year (or as soon thereafter as is reasonably
practicable), a statement (the "Statement") which shall state



13112.002.675115v7




(7)

--------------------------------------------------------------------------------

the Direct Expenses incurred or accrued for such preceding Expense Year, and
which shall indicate the amount of Tenant's Share of Direct Expenses. Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term, Tenant shall pay, with its next installment of Base Rent due (but no
sooner than thirty (30) days after Tenant'/s receipt of such Statement), the
full amount of Tenant's Share of Direct Expenses for such Expense Year, less the
amounts, if any, paid during such Expense Year as "Estimated Direct Expenses,"
as that term is defined in Section 4.4.2, below, and if Tenant paid more as
Estimated Direct Expenses than the actual Tenant's Share of Direct Expenses,
Tenant shall receive a credit in the amount of Tenant's overpayment against Rent
next due under this Lease. The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Article 4. Even though the Lease Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant's Share of Direct Expenses for the Expense Year in which this
Lease terminates, Tenant shall, within thirty (30) days, pay to Landlord
Tenant's Share of Direct Expenses, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant's Share of Direct Expenses, Landlord shall,
within thirty (30) days, deliver a check payable to Tenant in the amount of the
overpayment. The provisions of this Section 4.4.1 shall survive the expiration
of the Lease Term or any earlier termination of this Lease.

     4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant's Share of Direct Expenses (the
"Estimated Direct Expenses"). The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this Article
4, nor shall Landlord be prohibited from revising any Estimate Statement or
Estimated Direct Expenses theretofore delivered to the extent necessary.
Thereafter, Tenant shall pay, with its next installment of Base Rent due, a
fraction of the Estimated Direct Expenses for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this Section
4.4.2). Such fraction shall have as its numerator the number of months which
have elapsed in such current Expense Year, including the month of such payment,
and twelve (12) as its denominator. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time), Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Direct Expenses set forth in the
previous Estimate Statement delivered by Landlord to Tenant.

      4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.
Tenant shall be liable for and shall pay ten (10) days before delinquency, taxes
levied against Tenant's equipment, furniture, fixtures and any other personal
property located in or about the Premises. If any such taxes on Tenant's
equipment, furniture, fixtures and any other personal property are levied
against Landlord or Landlord's property or if the assessed value of Landlord's
property is increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or any other personal property and if Landlord
pays the taxes based upon such increased assessment, which Landlord shall have
the right to do regardless of the validity thereof but only under proper protest
if requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

      4.6 Books and Records. Landlord shall maintain books and records
reflecting the Operating Expenses and Tax Expenses for the Lease Term in
accordance with sound accounting and management practices. Tenant and a
certified public accountant employed by a certified public accounting firm
reasonably acceptable to Landlord and working on a non-contingency fee basis
shall have the right to inspect Landlord's records at Landlord's applicable
local office or other location designated by Landlord upon at least seventy-two
(72) hours' prior notice during normal business hours during the one hundred
eighty (180) days following Landlord's delivery of the Statement to Tenant. The
results of any such inspection shall be kept strictly confidential by Tenant and
its agents, and Tenant and its certified public accountant must agree, in their
contract for such services, to such confidentiality restrictions and shall
specifically agree that the results shall not be made available to any other
tenant of the Project (and in connection with the foregoing, prior to exercising
its rights hereunder, Tenant and its



13112.002.675115v7




(8)

--------------------------------------------------------------------------------

agents shall sign a confidentiality agreement acceptable to Landlord). Unless
Tenant sends to Landlord any written exception to a Statement within said one
hundred eighty (180) day period, such Statement shall, subject to the last
sentence of this Section and except in the event of fraud, be deemed final and
accepted by Tenant and Tenant waives any other rights pursuant to applicable law
to inspect Landlord's books and records and/or to contest the amount of
Operating Expenses and/or Tax Expenses due hereunder. Tenant shall pay the
amount shown on any Statement in the manner prescribed in this Lease, whether or
not Tenant takes any such written exception, without any prejudice to such
exception. If Tenant makes a timely exception, Landlord shall cause an
independent certified public accountant to issue a final and conclusive
resolution of Tenant's exception. Tenant shall pay the cost of such
certification unless Landlord's original determination of annual Operating
Expenses and Tax Expenses overstated the amounts thereof, in the aggregate, by
more than five percent (5%), in which case (a) Landlord shall bear the cost of
such certification, and (b) Tenant shall also have the right, within thirty (30)
days of such resolution, and only with respect to the particular item or items
of Operating Expenses or Taxes for which Tenant was found to have been
overcharged by more than 5%, to audit Landlord's books and records for the
immediately preceding Expense Year, notwithstanding the period to elect such
audit has passed. The provisions of this Section 4.6 shall survive the
expiration or earlier termination of this Lease.



ARTICLE 5

USE OF PREMISES




5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in

Section 7 of the Summary and Tenant shall not use or permit the Premises or the
Project to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord's sole
discretion.

      5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall
not use or permit any person or persons to use, the Premises or any part thereof
for any use or purpose contrary to the provisions of the Rules and Regulations
set forth in Exhibit D, attached hereto, or in violation of the laws of the
United States of America, the State of California, the ordinances, regulations
or requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Project, including, without limitation,
any Environmental Laws (as defined in Section 25.2.7 below) or any Underlying
Documents (collectively, "Applicable Requirements"). A violation of the Rules
and Regulations by Tenant shall be deemed a default under this Article 5. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any material way damage the reputation of the Project or use or allow the
Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with, and Tenant's rights and obligations under
the Lease and Tenant's use of the Premises shall be subject and subordinate to,
all Underlying Documents now or hereafter affecting the Project.

      5.3 CC&Rs. Tenant shall comply with all recorded covenants, conditions,
and restrictions currently affecting the Project (the "Current CC&Rs").
Additionally, Tenant acknowledges that the Project may be subject to any future
covenants, conditions, and restrictions and/or amendments to the Current CC&Rs
(in any such event, the "Future CC&Rs") which Landlord, in Landlord's
discretion, deems reasonably necessary or desirable, and Tenant agrees that this
Lease shall be subject and subordinate to the Current CC&Rs and such Future
CC&Rs (collectively, the "CC&Rs"), provided such Future CC&Rs do not materially
and adversely affect Tenant's permitted use of the Premises or access to the
Premises. Landlord shall have the right to require Tenant to execute and
acknowledge, within ten (10) business days of a request by Landlord, a
"Recognition of Covenants, Conditions, and Restriction," in a form substantially
similar to that attached hereto as Exhibit F, agreeing to and acknowledging the
CC&Rs.



13112.002.675115v7




(9)

--------------------------------------------------------------------------------



ARTICLE 6






SERVICES AND UTILITIES




     Tenant shall promptly pay, as the same become due, all charges for water,
gas, electricity, telephone, sewer service, waste pick-up and any other
utilities, materials and services furnished directly to or used by Tenant on or
about the Premises during the Term, including, without limitation, (a) meter,
use and/or connection fees, hook-up fees, or standby fees, and (b) penalties for
discontinued or interrupted service. At no time shall use of electricity in the
Premises exceed the capacity of existing feeders and risers to or wiring in the
Premises. Any interruption or cessation of utilities (each, a "Service
Interruption") resulting from any causes, including any entry for repairs
pursuant to this Lease, and any renovation, redecoration or rehabilitation of
any area of the Project, shall not render Landlord liable for damages to either
person or property or for interruption or loss to Tenant's business, nor be
construed as an eviction of Tenant, nor work an abatement of any portion of
Rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof.
Notwithstanding the foregoing, if the Premises, or a material portion thereof,
is made untenantable or inaccessible for more than three (3) consecutive
business days after written notice from Tenant to Landlord as a result of a
Service Interruption, then to the extent that Service Interruption is caused by
the negligence or willful misconduct of Landlord or any Landlord Parties,
Tenant, as its sole remedy, shall be entitled to receive an abatement of Monthly
Rent (defined below) payable hereunder during the period beginning on the fourth
(4th) consecutive business day of such Service Interruption and ending on the
day the service is restored. If a Service Interruption renders less than the
entire Premises untenantable or inaccessible, the amount of Monthly Rent abated
shall be prorated in proportion to the percentage of the rentable square footage
of the Premises that is rendered untenantable or inaccessible. As used herein,
"Monthly Rent" means Base Rent and monthly payments of Additional Rent for
Direct Expenses.



ARTICLE 7

REPAIRS




7.1      Tenant's Obligations.     7.1.1 Except to the extent expressly
Landlord's obligation under Section 7.1.2 or  

Section 7.2 below, Tenant shall, throughout the Term at its sole cost and
expense, (a) keep and maintain the Premises in good order and condition, and
repair and replace every part thereof ("Tenant's Repair Obligations"),
including, without limitation, the following: (1) glass, windows, window frames,
window casements (including the repairing, resealing, cleaning and replacing of
both interior and exterior windows) and skylights; (2) interior and exterior
doors, door frames and door closers; (3) interior lighting (including, without
limitation, light bulbs and ballasts); (4) the heating, ventilating and air
conditioning

("HVAC") systems and equipment, the plumbing, sewer, drainage, electrical, fire
protection, elevator, escalator, life safety systems and equipment and other
mechanical, electrical and communications systems and equipment located in, upon
or about the Premises (collectively, the "Building Systems"), including, without
limitation, (i) any specialty or supplemental Building Systems installed by or
for Tenant

("Specialty Systems") and (ii) all electrical facilities and equipment,
including lighting fixtures, lamps, fans and any exhaust equipment and systems,
electrical motors and all other appliances and equipment of every kind and
nature located in, upon or about the Premises; (5) all of Tenant's security
systems in or about or serving the Premises; (6) Tenant's signage; and (7)
interior demising walls and partitions (including painting and wall coverings),
equipment, floor coverings, and any roll-up doors, ramps and dock equipment, (b)
furnish all expendables, including light bulbs, paper goods and soaps, used in
the Premises, and (c) to the extent that Landlord notifies Tenant in writing of
its intention to no longer arrange for such monitoring, cause the fire alarm
systems serving the Premises to be monitored by a monitoring or protective
services firm approved by Landlord in writing.



13112.002.675115v7




(10)

--------------------------------------------------------------------------------

     7.1.2 Notwithstanding the provisions of Section 7.1.1 above to the
contrary, if, at any time during the Lease Term, any capital repairs or
replacements (as determined in accordance with generally accepted accounting
principles) are required to be made to the Building Systems (excluding any
Specialty Systems and any other equipment or facilities relating to the
particular use of the Premises by Tenant or any Tenant Parties), the cost of
which shall exceed Twenty-Five Thousand Dollars ($25,000.00), then, unless such
repairs or replacements are required by the act or omission of Tenant or any
Tenant Parties, including, without limitation, any failure to maintain the HVAC
systems and equipment as required by Section 7.1.3 below, or any Alterations to
the Premises made by or on behalf of Tenant, (a) Landlord shall perform such
repairs or replacements, (b) Tenant shall pay the first Twenty-Five Thousand
Dollars ($25,000.00) of costs relating thereto, and (c) the remainder of such
costs shall be included as an Operating Expense hereunder as an "Included
Capital Item". In addition, Landlord shall, within thirty (30) days after
receipt of an invoice therefor, reimburse Tenant for the cost of any repairs or
replacements made by Tenant pursuant to Section 7.1.1 above to the extent such
repairs or replacements are necessitated by the negligence or willful misconduct
of Landlord or any Landlord Parties (unless such repairs or replacements are
covered by the insurance Tenant is required to carry hereunder, in which event
Landlord shall pay such portion [i.e., the portion of the repairs or
replacements attributable to the negligence or willful misconduct of Landlord or
any Landlord Parties] of any commercially reasonable deductible in connection
therewith).

     7.1.3 Tenant shall also be responsible for all pest control within the
Premises, and for all trash removal and disposal from the Premises. With respect
to any HVAC systems and equipment exclusively serving the Premises, Tenant shall
obtain HVAC systems preventive maintenance contracts with bimonthly or monthly
service in accordance with manufacturer recommendations, which shall be subject
to the reasonable prior written approval of Landlord and paid for by Tenant, and
which shall provide for and include replacement of filters, oiling and
lubricating of machinery, parts replacement, adjustment of drive belts, oil
changes and other preventive maintenance, including annual maintenance of duct
work, interior unit drains and caulking of sheet metal, and recaulking of jacks
and vents on an annual basis. Tenant shall have the benefit of all warranties
available to Landlord regarding the HVAC systems and equipment.

     7.1.4 Tenant's repair, maintenance and replacement obligations shall be
performed under the supervision and subject to the prior approval of Landlord
(which approval shall not be unreasonably withheld or delayed), and within any
reasonable period of time specified by Landlord; provided, however, that (a)
with respect to the Building Systems serving the Premises, Landlord may elect to
perform all or some of the foregoing maintenance, repairs and replacement itself
(including obtaining HVAC systems preventive maintenance contracts), at Tenant's
reasonable expense (without mark-up by Landlord), and (b) if Tenant fails to
perform Tenant's Repair Obligations, Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof,
including a reasonable percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and replacements, within
thirty (30) days after receipt of an invoice therefor.

7.2      Landlord's Obligations.     7.2.1 Subject to the provisions of Article
11 and Article 13 hereof, Landlord shall  

maintain, repair and replace the following items ("Landlord's Repair
Obligations"): (a) the non-structural portions of the roof of the Building,
including the roof coverings (provided that Tenant installs no additional air
conditioning or other equipment on the roof that damages the roof coverings, in
which event Tenant shall pay all costs resulting from the presence of such
additional equipment); (b) any Building Systems serving the Project, or portions
thereof, for which Tenant is not responsible pursuant to Section 7.1 above; and
(c) the parking areas of the Project, pavement, landscaping, sprinkler systems,
sidewalks, driveways, curbs, and lighting systems in the Exterior Areas.
Landlord's Repair Obligations also includes the routine repair and maintenance
of the load bearing and exterior walls of the Building, including, without
limitation, any painting, sealing, patching and waterproofing of such walls.
Further, in performing



13112.002.675115v7




(11)

--------------------------------------------------------------------------------

all repairs and maintenance hereunder, Landlord shall use commercially
reasonable efforts to minimize any unreasonable disruption to Tenant (but
Landlord shall not be required to incur any additional cost or expenses in
connection therewith) and Landlord shall, subject to the provisions of Article
28 below, follow Tenant's commercially reasonable security requirements in
connection with any entry by Landlord into the Premises.

     7.2.2 Subject to the provisions of Article 11 and Article 13 hereof,
Landlord, at its own cost and expense, agrees to repair and maintain the
following (the "Building Structure"): structural portions of the roof
(specifically excluding the roof coverings), the foundation, the footings, the
floor slab, and the load bearing walls and exterior walls of the Building
(excluding any glass and any routine maintenance, including, without limitation,
any painting, sealing, patching and waterproofing of such walls).

     7.2.3 Notwithstanding any provision in Section 7.2.1 or Section 7.2.2 to
the contrary, any damage to the portions of the Project that Landlord is
required to repair under Section 7.2.1 or Section 7.2.2 above arising from the
negligence or willful misconduct of Tenant or any Tenant Parties shall be
repaired by Landlord, and Tenant shall pay Landlord the cost thereof (or, if
covered by Landlord's insurance, Tenant shall pay any commercially reasonable
deductible in connection therewith), including a reasonable percentage of the
cost thereof sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's involvement
with such repairs and replacements, within thirty (30) days after receipt of an
invoice therefor. Landlord may, but shall not be required to, enter the Premises
at all reasonable times to make such repairs, alterations, improvements or
additions to the Premises or to any equipment located in the Premises as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree; provided
that Landlord provides reasonable prior notice to Tenant (except in the event of
an emergency).

      7.3 Waiver. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.



ARTICLE 8






ADDITIONS AND ALTERATIONS




      8.1 Landlord's Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the "Alterations") without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld by Landlord, provided it shall
be deemed reasonable for Landlord to withhold its consent to any Alteration
which materially and adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.
Notwithstanding the foregoing, Tenant shall be permitted to make interior,
cosmetic or decorative, non-structural Alterations without Landlord's prior
consent, provided that such Alterations (a) cost less than Twenty-Five Thousand
Dollars ($25,000.00) per project, and (b) prior to commencing any such
Alterations, Tenant provides Landlord with not less than ten (10) business days'
prior written notice thereof, which shall include a copy of any governmental
permits required to complete such Alterations. The construction of the initial
improvements to the Premises shall be governed by the terms of the Tenant Work
Letter and not the terms of this Article 8.

      8.2 Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen



13112.002.675115v7




(12)

--------------------------------------------------------------------------------

selected by Tenant from a list provided and approved by Landlord, and the
requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove such Alterations upon the expiration or any early termination of the
Lease Term. At the time Tenant requests Landlord's consent to the construction
or installation of any Alteration, Tenant may also request in writing whether
Landlord will require all or portions of such Alteration to be removed by Tenant
at the expiration or earlier termination of this Lease, and Landlord shall
advise Tenant at the time it provides its consent (if consent is granted by
Landlord) whether all or any part of such Alteration must be removed, and Tenant
will not be required to remove such Alteration that Landlord has notified Tenant
in writing does not have to be removed. Tenant shall construct any Alterations
and perform all repairs in a good and workmanlike manner, in conformance with
any and all applicable federal, state, county or municipal laws, rules and
regulations and pursuant to a valid building permit, issued by the city in which
the Building is located all in conformance with Landlord's construction rules
and regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the Base Building, then Landlord shall, at Tenant's expense,
make such changes to the Base Building. Tenant shall not use (and upon notice
from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord's reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Project. In addition to Tenant's obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the recorder of
the county in which the Building is located in accordance with Section 3093 of
the Civil Code of the State of California or any successor statute, and Tenant
shall deliver to the Project construction manager a reproducible copy of the "as
built" drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.

      8.3 Payment for Improvements. If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's reasonable requirements for
final lien releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's reasonable standard contractor's rules and
regulations. If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to Landlord's then current standard fee to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work. If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.

      8.4 Construction Insurance. In addition to the requirements of Article 10
of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or Tenant's contractor carries "Builder's All Risk" insurance in an
amount approved by Landlord covering the construction of such Alterations, and
such other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof.

8.5      Landlord's Property.     8.5.1 All Alterations, improvements, fixtures,
equipment and/or appurtenances which  

may be installed or placed in or about the Premises, from time to time, shall be
at the sole cost of Tenant and shall, except to the extent the same constitutes
Tenant's personal property, be and become the property of Landlord; provided,
however, that Landlord may, by written notice to Tenant given at the time
Landlord approves such Alterations or other improvements, require Tenant, at
Tenant's expense, to remove such Alterations and/or improvements at the
expiration or earlier termination of this Lease, repair any damage to the
Premises caused by such removal, and return the affected portion of the Premises
to substantially the condition existing prior to the installation of such
Alterations or improvements or, at



13112.002.675115v7




(13)

--------------------------------------------------------------------------------

Landlord's election, to a building-standard tenant improved condition as
reasonably determined by Landlord. Notwithstanding the foregoing, however,
Landlord agrees that, unless the same are made in connection with Tenant's
subleasing of less than the entirety of the Premises or otherwise separately
demising any portion of the Premises (i.e., creating a multi-tenant Building)
(in which event, Landlord reserves all rights hereunder), any Alterations and/or
improvements that constitute customary general office improvements to the
interior of the Premises, and result in a customary general office layout (i.e.,
improvements and a layout usable by a typical office tenant, without significant
demolition or other alterations), all as reasonably determined by Landlord,
shall not be required to removed by Tenant at the expiration or earlier
termination of this Lease.

     8.5.2 If, as and to the extent required by Section 8.5.1 above, Tenant
fails to complete any removal and/or to repair any damage caused by the removal
of any Alterations or improvements and return the affected portion of the
Premises to substantially the condition existing immediately prior to
construction of such Alterations or, if elected by Landlord, to a building
standard tenant improved condition as reasonably determined by Landlord, prior
to the expiration or earlier termination of this Lease, Landlord may do so and
charge the cost thereof to Tenant. Without limiting the generality of Tenant's
obligations set forth in Section 10.1 below, Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien actually and proximately caused by the installation,
placement, removal or financing of any such Alterations, improvements, fixtures
and/or equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration of the Lease Term or any earlier termination of this
Lease. Notwithstanding the foregoing, Tenant shall not be required to remove any
Alterations that Landlord has previously granted consent for and indicated in
writing that removal at the end of the Lease Term is not required.



ARTICLE 9






COVENANT AGAINST LIENS




     Tenant shall keep the Project and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any Claims (as defined in
Section 10.1.2 below) arising out of same or in connection therewith. Tenant
shall give Landlord notice at least twenty (20) days prior to the commencement
of any such work on the Premises (or such additional time as may be necessary
under Applicable Requirements) to afford Landlord the opportunity of posting and
recording appropriate notices of non-responsibility. Tenant shall remove any
such lien or encumbrance by bond or otherwise within ten (10) business days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed Additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Notwithstanding the
foregoing, Tenant shall have the right to contest any lien, provided that Tenant
shall (a) within such ten (10) business-day period, provide Landlord adequate
security for, or otherwise bond off, the lien or claim, (b) contest the lien or
other claim in good faith by appropriate proceedings that operate to stay its
enforcement, and (c) pay promptly any final adverse judgment entered in any such
proceeding. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord's title to the Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Premises arising in connection with
any such work or respecting the Premises not performed by or at the request of
Landlord shall be null and void, or at Landlord's option shall attach only
against Tenant's interest in the Premises and shall in all respects be
subordinate to Landlord's title to the Project and Premises.



13112.002.675115v7




(14)

--------------------------------------------------------------------------------



ARTICLE 10

INSURANCE




10.1      Indemnification and Waiver.     10.1.1 Tenant hereby assumes all risk
of damage to property or injury to persons in,  

upon or about the Premises from any cause whatsoever (including, but not limited
to, any personal injuries resulting from a slip and fall in, upon or about the
Premises) and agrees that Landlord, its partners and their respective officers,
agents, servants, employees, and independent contractors (collectively,
"Landlord Parties") shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant, except (a) to the extent such injury, death or damage
is caused by the negligence of any Landlord Party and not covered by (i.e.,
exceeding the coverage limits) the insurance required to be carried by Tenant
hereunder (provided that, if covered by the insurance required to be carried by
Tenant hereunder, then Landlord shall pay a portion of any commercially
reasonable deductible in connection therewith, equal to the portion of such
injury, death or damage that arises from the negligence of Landlord or any
Landlord Parties), or by any willful misconduct of any Landlord Party or (b) to
the extent such limitation on liability is prohibited by law.

     10.1.2 Tenant shall indemnify, defend, protect, and hold harmless the
Landlord Parties from any and all obligations, losses, claims, actions
(including remedial or enforcement actions of any kind and administrative or
judicial proceedings, suits, orders or judgments), causes of action,
liabilities, penalties, damages (including consequential and punitive damages),
costs and expenses (including reasonable attorneys' and consultants' fees and
expenses) ("Claims") incurred in connection with or arising from (a) any cause
in, on or about the Premises (including, but not limited to, a slip and fall),
(b) any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project by reason of Tenant's occupancy of the Premises (collectively, "Tenant
Parties") or (c) any breach by Tenant of the terms of this Lease, either prior
to, during, or after the expiration of the Lease Term. The foregoing
indemnification shall apply regardless of the active or passive negligence of
Landlord Parties and regardless of whether liability without fault or strict
liability is imposed or sought to be imposed on the Landlord Parties; provided,
however, that, with respect to any Landlord Party, Tenant's obligations under
this Section shall be inapplicable (i) to the extent such Claims arise from the
negligence of any Landlord Party and are not covered (i.e., exceeding the
coverage limits) by the insurance required to be carried by Tenant hereunder
(provided that, in such event, Landlord shall pay a portion of any commercially
reasonable deductible in connection therewith, equal to the portion that such
Claims arise from the negligence of Landlord or any Landlord Parties), or from
the willful misconduct of any Landlord Party or (ii) to the extent such
obligations are prohibited by applicable law. Should Landlord be named as a
defendant in any suit brought against Tenant in connection with or arising out
of the matters set forth in clauses (a) through (c) above, Tenant shall pay to
Landlord its reasonable costs and expenses actually incurred in such suit,
including without limitation, its actual professional fees such as reasonable
appraisers', accountants' and attorneys' fees.

     10.1.3 Landlord shall defend, indemnify and hold harmless Tenant from and
against all Claims incurred by Tenant to the extent caused by (a) the negligence
of Landlord or a Landlord Party and not covered by (i.e., exceeding the coverage
limits) the insurance required to be carried by Tenant hereunder (provided that,
if covered by the insurance required to be carried by Tenant hereunder, then
Landlord shall pay a portion of any commercially reasonable deductible in
connection therewith, as more particularly described in Section 10.1.2 above) or
otherwise covered by Tenant's indemnity obligations set forth in Section 10.1.2
above, or (b) the willful misconduct of Landlord or a Landlord Party.



13112.002.675115v7




(15)

--------------------------------------------------------------------------------

     10.1.4 The provisions of this Section 10.1 shall survive the expiration of
the Lease Term or any earlier termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.

      10.2 Tenant's Compliance With Landlord's Fire and Casualty Insurance.
Tenant shall, at Tenant's expense, comply with all insurance company
requirements pertaining to the use of the Premises. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

      10.3 Tenant's Insurance. Tenant shall maintain the following coverages in
the following amounts.

     10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:

Bodily Injury and    $3,000,000    each occurrence  Property Damage Liability   
$3,000,000    annual aggregate    Personal Injury Liability    $3,000,000   
each occurrence      $5,000,000    annual aggregate      0% Insured's
participation      Umbrella Liability Coverage    $5,000,000    each occurrence 
    $5,000,000    annual aggregate 


     10.3.2 Physical Damage Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant's property on the
Premises installed by, for, or at the expense of Tenant, (ii) the "Tenant
Improvements," as that term is defined in the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the "Original Improvements"), and (iii) all
Alterations to the Premises. Such insurance shall be written on an "all risks"
of physical loss or damage basis, for the full replacement cost value (subject
to reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for damage or other loss caused by fire
or other peril including, but not limited to, vandalism and malicious mischief,
theft, water damage of any type, including sprinkler leakage, bursting or
stoppage of pipes, and explosion.

     10.3.3 Worker's Compensation and Employer's Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.

      10.4 Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall (i) name Landlord, Landlord's
managing agent, and any other party the Landlord so specifies ("Additional
Insured Parties"), as an additional insured; (ii) specifically cover the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant's obligations under Section 10.1 of this Lease; (iii) be issued by an



13112.002.675115v7




(16)

--------------------------------------------------------------------------------

insurance company having a rating of not less than A-X in Best's Insurance Guide
or which is otherwise acceptable to Landlord and licensed to do business in the
State of California; (iv) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; (v) provide that said insurance shall
not be canceled or coverage reduced unless thirty (30) days' prior written
notice shall have been given to Landlord and any mortgagee of Landlord. With
respect to the umbrella liability coverage, Tenant, at Tenant's sole expense,
shall procure a "per location" endorsement or equivalent reasonably acceptable
to Landlord so that the general aggregate and other limits apply separately and
specifically to the Premises. Tenant shall deliver to Landlord, on or before the
Lease Commencement Date and at least thirty (30) days before the expiration
dates thereof, a certification from Tenant's insurance company on the forms
currently designated "ACORD 28" (Evidence of Commercial Property Insurance) and
"ACORD 25-S" (Certificate of Liability Insurance), or the equivalent, provided
that attached to the ACORD 25-S is an endorsement naming the Additional Insured
Parties as additional insureds, which shall be binding on Tenant's insurance
company, and which shall expressly contain an unconditional obligation of the
insurance company to advise all of the Additional Insured Parties in writing by
certified mail, return receipt requested, at least thirty (30) days in advance
of any termination or change to the policies that would affect the interest of
any of the Additional Insured Parties, except that ten (10) days' prior written
notice may be given in the case of nonpayment of premiums. In the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificate, Landlord may, at its option, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within thirty (30)
days after delivery to Tenant of bills therefor.

      10.5 Landlord's Insurance. Subject to reimbursement as an Operating
Expense in accordance with the provisions of Article 4 hereof, Landlord shall
procure and maintain in effect throughout the Lease Term of this Lease
commercial general liability insurance, property insurance and/or such other
types of insurance as are normally carried by reasonably prudent owners of
commercial properties substantially similar to, and in the vicinity of, the
Project. Such coverages shall be in such amounts, from such companies and on
such other terms and conditions as Landlord may from time to time reasonably
determine, and Landlord shall have the right, but not the obligation, to change,
cancel, decrease or increase any insurance coverages in respect of the Premises,
add additional forms of insurance as Landlord shall deem reasonably necessary,
and/or obtain umbrella or other policies covering both the Premises and other
assets owned by or associated with Landlord or its affiliates, in which event
the cost thereof shall be equitably allocated.

      10.6 Subrogation. Landlord and Tenant intend that their respective
property loss risks shall be borne by reasonable insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such coverage is agreed to be provided
hereunder. Notwithstanding anything in this Lease (including the Tenant Work
Letter) to the contrary, the parties each hereby waive all rights and claims
against each other for such losses due to a risk that would be covered by the
waiving party's property insurance or such additional property coverage as the
waiving party may actually carry. Landlord and Tenant further waive all rights
of subrogation of their respective insurers, provided such waiver of subrogation
shall not affect the right to the insured to recover thereunder. The parties
agree that their respective insurance policies are now, or shall be, endorsed
such that the waiver of subrogation shall not affect the right of the insured to
recover thereunder. All of Landlord's and Tenant's repair and indemnity
obligations under this Lease shall be subject to the waiver and release
contained in this Section 10.5.



ARTICLE 11






DAMAGE AND DESTRUCTION




      11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Exterior



13112.002.675115v7




(17)

--------------------------------------------------------------------------------

Areas shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Exterior Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Exterior Areas prior to the casualty, except for modifications required
by zoning and building codes and other laws or by the holder of a mortgage on
the Project or any other modifications to the Exterior Areas deemed desirable by
Landlord, which are consistent with the character of the Project, provided that
access to the Premises shall not be materially impaired. Upon the occurrence of
any damage to the Premises, upon notice (the "Landlord Repair Notice") to Tenant
from Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under clauses (ii) and (iii) of Section 10.3.2 of this Lease, and
Landlord shall repair any injury or damage to the Tenant Improvements and the
Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord's commencement of repair of the damage. In the event that Landlord does
not deliver the Landlord Repair Notice within forty-five (45) days following the
date the casualty becomes known to Landlord, Tenant shall, at its sole cost and
expense, repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and shall return such Tenant Improvements
and Original Improvements to their original condition. Whether or not Landlord
delivers a Landlord Repair Notice, prior to the commencement of construction,
Tenant shall submit to Landlord, for Landlord's review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Exterior Areas necessary to Tenant's occupancy, and the Premises are
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises are unfit for occupancy, the Rent shall be abated in
proportion to the extent to which Tenant's use of the Premises is diminished. In
the event that Landlord shall not deliver the Landlord Repair Notice, Tenant's
right to rent abatement pursuant to the preceding sentence shall terminate as of
the date, reasonably estimated by Tenant's contractor or architect ("Tenant's
Construction Representative"), to be the date that (subject to Force Majeure, as
defined in Section 30.16 below) repairs to the Premises should be completed by
Tenant assuming Tenant uses reasonable due diligence in connection therewith.
provided that such date shall not exceed one (1) year from the date of the fire
or other casualty.

      11.2 Landlord's Option to Repair. Notwithstanding the terms of Section
11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
at least sixty (60) days to vacate the Premises, but Landlord may so elect only
if the Building or Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, and one or more of the following
conditions is present: (i) in Landlord's architect's or contractor's reasonable
judgment, repairs cannot reasonably be completed within two hundred seventy
(270) days after the date of discovery of the damage (when such repairs are made
without the payment of overtime or other premiums); (ii) the holder of any
mortgage on the Project or ground lessor with respect to the Project shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; (iii)
the damage is not fully covered by Landlord's insurance policies (other than
deductibles), unless in an instance described in the foregoing clauses (ii) or
(iii), the cost to repair is less than three percent (3%) of the replacement
cost of the Building, in which event Landlord shall not have the option to
terminate this Lease; or (iv) the damage occurs during the last twelve (12)
months of the Lease Term; and such damage cannot be repaired within thirty (30)
days after the date of discovery of the damage, provided, however, that if
Landlord does not elect to terminate this Lease pursuant to Landlord's
termination right as provided above, and the repairs cannot, in the reasonable
opinion of Tenant's Construction Representative, be completed within two hundred
seventy (270) days after being commenced, Tenant may elect, no earlier than
thirty (30) days after the date of the damage and not later



13112.002.675115v7




(18)

--------------------------------------------------------------------------------

than ninety (90) days after the date of such damage, to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than ninety (90)
days after the date such notice is given by Tenant.

      11.3 Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises or the Project, and any statute or regulation of the State of
California, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Project.



ARTICLE 12

NONWAIVER




     No provision of this Lease shall be deemed waived by either party hereto
unless expressly waived in a writing signed thereby. The waiver by either party
hereto of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.



ARTICLE 13

CONDEMNATION




     If the whole or any part of the Premises or Project shall be taken by power
of eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction or remodeling of any part of the Premises
or Project, or if Landlord shall grant a deed or other instrument in lieu of
such taking by eminent domain or condemnation (each of the foregoing, a
"Taking"), and in any such event the remainder of the Premises, Building or
Project cannot be restored to a condition reasonably suitable for Tenant's
business needs within one hundred eighty (180) days from the date of the Taking,
then either party shall have the option to terminate this Lease effective as of
the date possession is required to be surrendered to the authority. In addition,
if more than twenty-five percent (25%) of the rentable square feet of the
Premises is subject to a Taking, or if access to the Premises is substantially
impaired, in each case for a period in excess of one hundred eighty (180) days,
Tenant shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If there shall be a
Taking pursuant to which this Lease is not terminated as provided above, then
this Lease shall continue, but Landlord shall, with due diligence, restore the
relevant portion of the Premises as speedily as practical to its condition
before the Taking, provided that Landlord shall not be obligated to spend more
than the amount of the award paid to



13112.002.675115v7




(19)

--------------------------------------------------------------------------------

Landlord for the Taking in order to complete such restoration, and Landlord
shall not be responsible for restoring any of Tenant's fixtures, equipment or
other personal property. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, for moving expenses, and for the
unamortized value (calculated on a straight-line basis over the Lease Term) of
all Tenant Improvements and Alterations paid for by Tenant; provided, however,
that Tenant's right to the unamortized value of all Tenant Improvements and
Alterations paid for by Tenant is subordinate to the rights of any Security
Holders (as defined in Article 18 below), and shall be permitted only to the
extent that the award is not required to be paid by Landlord to satisfy any
indebtedness then owing by Landlord to any Security Holders. All Rent shall be
apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of The California Code of Civil
Procedure. Notwithstanding anything to the contrary contained in this Article
13, in the event of a temporary taking of all or any portion of the Premises for
a period of one hundred and eighty (180) days or less, then this Lease shall not
terminate but the Base Rent and the Additional Rent shall be equitably abated
for the period of such taking in proportion to the extent to which Tenant's use
of the Premises is diminished. Landlord shall be entitled to receive the entire
award made in connection with any such temporary taking.



ARTICLE 14






ASSIGNMENT AND SUBLETTING




      14.1 Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers", any person to whom any Transfer is made or sought
to be made is hereinafter sometimes referred to as a "Transferee", and any
person by whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a "Transferor"). If Tenant desires Landlord's consent
to any Transfer, Tenant shall notify Landlord in writing, which notice (the
"Transfer Notice") shall include (i) the proposed effective date of the Transfer
(the "Contemplated Effective Date"), which shall not be less than thirty (30)
days nor more than one hundred eighty (180) days after the date of delivery of
the Transfer Notice, and the contemplated length of the term of such
contemplated Transfer (the "Contemplated Transfer Term"); (ii) a description of
the portion of the Premises to be transferred (the "Contemplated Transfer
Space"), (iii) all of the terms of the proposed Transfer and the consideration
therefor, including calculation of the "Transfer Premium", as that term is
defined in Section 14.3 below, in connection with such Transfer, the name and
address of the proposed Transferee, and a copy of all existing executed and/or
proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, and (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and history of the proposed Transferee and any other
information reasonably required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee's business and proposed use of
the Contemplated Transfer Space. Any Transfer made without Landlord's prior
written consent shall, at Landlord's option, be null, void and of no effect, and
shall, at Landlord's option, constitute a default by Tenant under this Lease.
Whether or not Landlord consents to any proposed Transfer, Tenant shall pay
Landlord's reasonable review and processing fees, as well as any reasonable
professional fees (including, without limitation, attorneys', accountants',
architects', engineers' and consultants' fees) incurred by Landlord (not to
exceed $2,500 per proposed Transfer, unless there is



13112.002.675115v7




(20)

--------------------------------------------------------------------------------

a dispute in connection with the proposed Transfer, in which event the
provisions of Section 30.23 below shall apply), within thirty (30) days after
written request by Landlord.

      14.2 Landlord's Consent. Subject to Landlord's rights set forth in Section
14.4 below, Landlord shall not unreasonably withhold or delay its consent to any
proposed Transfer of the Contemplated Transfer Space to the Transferee on the
terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

     14.2.1 The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Project;

     14.2.2 The Transferee intends to use the Contemplated Transfer Space for
purposes which are not permitted under this Lease;

     14.2.3 The Transferee is either a governmental agency or instrumentality
thereof or a nonprofit organization;

     14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

14.2.5 The proposed Transferee is a Prohibited Person, as defined in Section
30.21



below.




     If Landlord consents to any Transfer pursuant to the terms of this Section
14.2 (and does not exercise any recapture rights Landlord may have under Section
14.4 of this Lease), Tenant may within six (6) months after Landlord's consent,
but not later than the expiration of said six-month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant's original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease). Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant's business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all Applicable Requirements, on behalf of the proposed Transferee.

14.3      Transfer Premium.     14.3.1 With respect to any Transfer requiring
Landlord's consent, if Landlord consents to  

a Transfer, as a condition thereto which the parties hereby agree is reasonable,
Tenant shall pay to Landlord sixty percent (60%) of any "Transfer Premium," as
that term is defined in this Section 14.3, received by Tenant from such
Transferee. "Transfer Premium" means (i)(a) in the case of an assignment, any
consideration (including, without limitation, payment for leasehold
improvements) paid by the assignee on account of such assignment, and (b) in the
case of any other Transfer, all rent, additional rent or other consideration
paid by the Transferee to the Transferor pursuant to such Transfer



13112.002.675115v7




(21)

--------------------------------------------------------------------------------

in excess of the base rent and additional rent payable by such Transferor during
the term of the Transfer on a per rentable square foot basis, minus (ii) any
brokerage commissions (not to exceed commissions typically paid in the market at
the time of such subletting or assignment) and reasonable attorneys' fees paid
by Transferor in connection with the Transfer and reasonable costs of tenant
improvements incorporated into the Premises and paid for by Tenant (whether
directly or by an allowance) in connection with the Transfer (up to, in the case
of such tenant improvements, a maximum of Two Dollars and Fifty Cents ($2.50)
per rentable square foot in the Contemplated Transfer Space) ("Recoverable
Expenses"). For purposes of calculating the Transfer Premium in connection with
a sublease, the Recoverable Expenses shall be deducted, on an amortized basis,
without interest, over the term of the sublease. Payment of the portion of the
Transfer Premium due Landlord hereunder shall be a joint and several obligation
of Tenant and the Transferee, and shall be made to Landlord as follows: (1) in
the case of an assignment, the Transferor shall pay the portion of the Transfer
Premium to Landlord within ten (10) days after the Transferor receives the
consideration described in clause (i)(a) above; and (2) in the case of any other
Transfer, concurrent with the Transferee's monthly payment of base rent, the
Transferee shall pay directly to Landlord sixty percent (60%) of the amount by
which the rent, additional rent or other consideration received from the
Transferee for such month exceeds (x) the base rent and additional rent payable
by the applicable Transferor for said month which is allocable to the
Contemplated Transfer Space, plus (y) the amortized amount of Recoverable
Expenses allocated to such month, unless such Recoverable Expenses are waived by
Transferor pursuant to Section 14.3.2 below.

     14.3.2 Within ninety (90) days after the effective date of any Transfer,
Transferor shall provide Landlord a written statement, together with reasonably
detailed invoices therefor, certifying the total amount of Recoverable Expenses
in connection with any Transfer and Tenant's calculation of the Transfer
Premium. Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant, and any other
Transferor, relating to a Transfer, and shall have the right to make copies
thereof. If the Transfer Premium respecting any Transfer shall be found to be
understated, Tenant shall, within ten (10) days after demand, pay the
deficiency; and, if understated by more than five percent (5%), Tenant shall pay
Landlord's costs of such audit.

      14.4 Landlord's Option as to Contemplated Transfer Space. Notwithstanding
anything to the contrary contained in this Article 14, in the case of a proposed
assignment of this Lease, or any sublease of all or substantially all of the
Premises, to any party other than a Permitted Transferee, where the Contemplated
Transfer Term is longer than one-half (1/2) of the then remaining Lease Term,
Landlord shall have the option, by giving written notice to Tenant within thirty
(30) days after receipt of any Transfer Notice ("Recapture Notice"), to
recapture the Contemplated Transfer Space; provided, however, that, (a) for
purposes of this Section 14.4 only, the Transfer Notice submitted by Tenant need
only include the information described in clauses (i) and (ii) of Section 14.1
above; and (b) if Landlord so elects to recapture the Contemplated Transfer
Space, then Tenant shall have the right, by written notice to Landlord given
within five (5) days after receipt of the Recapture Notice, to rescind the
Tenant's Notice, in which case this Lease shall continue in full force and
effect. If Landlord recaptures the Contemplated Transfer Space, this Lease shall
be canceled and terminated with respect to such Contemplated Transfer Space as
of the Contemplated Effective Date; and if this Lease shall be canceled with
respect to less than the entire Premises, the Rent reserved herein shall be
prorated on the basis of the number of rentable square feet retained by Tenant
in proportion to the number of rentable square feet contained in the Premises,
this Lease as so amended shall continue thereafter in full force and effect, and
upon request of either party, the parties shall execute written confirmation of
the same. In addition, upon any such recapture by Landlord, Tenant shall be
relieved of the obligation to remove any Alterations or Tenant Improvements from
the Contemplated Transfer Space upon the termination of this Lease, as may
otherwise be set forth in Section 8.5 above or Section 5.5 of the Tenant Work
Letter. If Landlord declines, or fails to elect in a timely manner, to recapture
such Contemplated Transfer Space under this Section 14.4, then, subject to the
other terms of this Article 14, for a period of nine (9) months (the "Nine Month
Period") commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Nine Month Period, and provided further
that any such Transfer shall be subject to the remaining terms of this Article
14, including, but not limited to, the requirement that Tenant obtain Landlord's
prior consent to any



13112.002.675115v7




(22)

--------------------------------------------------------------------------------

proposed Transfer following submission of a complete Transfer Notice as set
forth in Section 14.1 above. If such a Transfer is not so consummated within the
Nine Month Period (or if a Transfer is so consummated, then upon the expiration
of the term of any Transfer of such Contemplated Transfer Space consummated
within such Nine Month Period), Tenant shall again be required to submit a new
Transfer Notice to Landlord with respect any contemplated Transfer, as provided
above in this Section 14.4.

      14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer, (iv) Tenant shall furnish upon Landlord's request a
complete statement, certified by an independent certified public accountant, or
Tenant's chief financial officer, setting forth in detail the computation of any
Transfer Premium Tenant has derived and shall derive from such Transfer, and (v)
no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Contemplated Transfer Space.

      14.6 Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include the following (a "Change in Control"): (i) if Tenant is a
partnership, the withdrawal or change, voluntary, involuntary or by operation of
law, of fifty percent (50%) or more of the partners, or transfer of fifty
percent (50%) or more of partnership interests, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter), (A)
the dissolution, merger, consolidation or other reorganization of Tenant or (B)
the sale or other transfer of an aggregate of fifty percent (50%) or more of the
voting shares of Tenant (other than to immediate family members by reason of
gift or death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of fifty percent (50%) or more of the
value of the unencumbered assets of Tenant within a twelve (12)-month period.

      14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate
and subject to the provisions of this Lease, and if this Lease shall be
terminated during the term of any Transfer, Landlord shall have the right to:
(i) treat such Transfer as cancelled and repossess the Contemplated Transfer
Space by any lawful means, or (ii) require that such Transferee attorn to and
recognize Landlord as its landlord under any such Transfer. If Tenant shall be
in default under this Lease (after applicable notice and cure periods), Landlord
is hereby irrevocably authorized, as Tenant's agent and attorney-in-fact, to
direct any Transferee to make all payments under or in connection with the
Transfer directly to Landlord (which Landlord shall apply towards Tenant's
obligations under this Lease) until such default is cured. Such Transferee shall
rely on any representation by Landlord that Tenant is in default hereunder,
without any need for confirmation thereof by Tenant. Upon any assignment, the
assignee shall assume in writing all obligations and covenants of Tenant
thereafter to be performed or observed under this Lease. No collection or
acceptance of rent by Landlord from any Transferee shall be deemed a waiver of
any provision of this Article 14 or the approval of any Transferee or a release
of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

      14.8 Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, if Tenant is not then in default of this Lease (beyond
applicable notice and cure periods), Tenant may assign this Lease or sublet any
portion of the Premises (hereinafter, collectively, referred to as a "Permitted
Transfer") in connection with a Change in Control and/or to (a) an affiliate of
Tenant (an entity which is controlled by, controls, or is under common control
with, Tenant), (b) any successor entity to Tenant by way of merger,
consolidation or other non-bankruptcy corporate reorganization, or (c) an entity



13112.002.675115v7




(23)

--------------------------------------------------------------------------------

which acquires all or substantially all of Tenant's assets or stock
(collectively, "Permitted Transferees", and, individually, a "Permitted
Transferee"); provided that (i) at least ten (10) business days prior to the
Transfer, Tenant notifies Landlord of such Transfer, and supplies Landlord with
any documents or information reasonably requested by Landlord regarding such
Transfer or Permitted Transferee, including, but not limited to, copies of the
sublease or instrument of assignment and copies of documents establishing to the
reasonable satisfaction of Landlord that the transaction in question is one
permitted under this Section 14.8, (ii) at least ten (10) business days prior to
the Transfer, Tenant furnishes Landlord with a written document executed by the
proposed Permitted Transferee in which, in the case of an assignment, such
entity assumes all of Tenant's obligations under this Lease with respect to the
Contemplated Transfer Space, and, in the case of a sublease, such entity agrees
to sublease the Contemplated Transfer Space subject to this Lease, (iii) in the
case of a Transfer pursuant to clause (b) above or any Change in Control, the
successor entity (including Tenant, following a "reverse triangular merger" or
other similar transaction) must have a net worth (computed in accordance with
generally accepted accounting principles, except that intangible assets such as
goodwill, patents, copyrights, and trademarks shall be excluded in the
calculation ("Net Worth")) at the time of the Transfer that is at least equal to
the Net Worth of Tenant immediately prior to such Transfer, and (iv) any such
proposed Transfer is made for a good faith operating business purpose and not,
whether in a single transaction or in a series of transactions, be entered into
as a subterfuge to evade the obligations and restrictions relating to Transfers
set forth in this Article 14. "Control," as used in this Section 14.8, shall
mean the ownership, directly or indirectly, of at least fifty-one percent (51%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.



ARTICLE 15






SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES




      15.1 Surrender of Premises. No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

      15.2 Condition of Premises. Upon the expiration of the Lease Term, or upon
any earlier termination of this Lease, Tenant shall, subject to the provisions
of Section 8.5 above and this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession, with all of Tenant's Repair Obligations performed to Landlord's
reasonable satisfaction, reasonable wear and tear and repairs which are
specifically made the responsibility of Landlord hereunder, damage by fire or
other casualty, condemnation, Hazardous Substances (other than those released by
Tenant at the Premises), and any Tenant Improvements or Alterations that
Landlord states may be surrendered at the termination of this Leases excepted.
Without limiting the generality of the foregoing (but subject to Landlord's
obligations set forth in Article 7 above), prior to surrender of the Premises,
Tenant shall caused to be performed, at Tenant's sole cost and expense, all
Building Systems, including all HVAC equipment, to be audited, serviced and
repaired by a reputable and licensed service firm reasonably acceptable to
Landlord. If Tenant fails to surrender possession of the Premises to Landlord in
accordance with this Section 15.2, then, in addition to all of Landlord's other
rights and remedies, Landlord may, but need not, perform the required repairs,
replacements and other work in and to the Premises, and Tenant shall pay
Landlord the cost thereof, including a percentage of the cost



13112.002.675115v7




(24)

--------------------------------------------------------------------------------

thereof (to be uniformly established for the Building and/or the Project)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord's involvement with such work,
within ten (10) days after receipt of an invoice therefor.

      15.3 Removal of Property. Upon the expiration of the Lease Term, or upon
any earlier termination of this Lease, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises the following items,
and shall restore the Premises to its condition prior to their installation,
including, without limitation, repairing all damage caused by the installation
or removal of any of the following items: (a) all debris and rubbish, (b) such
items of furniture, equipment, business and trade fixtures, free-standing
cabinet work, movable partitions and other articles of personal property owned
by Tenant or installed or placed by Tenant at its expense in the Premises, and
such similar articles of any other persons claiming under Tenant, as Landlord
may, in its sole discretion, require to be removed, and (c) any Alterations that
Landlord elects to be removed pursuant to Section 8.5 above. If Tenant does not
timely remove such property, then Tenant shall be conclusively presumed to have,
at Landlord's election: (i) conveyed such property to Landlord without
compensation or (ii) abandoned such property, and Landlord may dispose of or
store any part thereof in any manner at Tenant's sole cost, without waiving
Landlord's right to claim from Tenant all expenses arising out of Tenant's
failure to remove the property, and without liability to Tenant or any other
person. Landlord shall have no duty to be a bailee of any such personal
property. If Landlord elects to consider such property abandoned, Tenant shall
be liable to Landlord for the costs of: (1) removal of any such Alterations or
personal property described in clause (b) above, (2) storage, transportation,
and disposition of the same, and (3) repair and restoration of the Premises,
together with interest thereon at the Interest Rate from the date of expenditure
by Landlord.

      15.4 Survival. Without limitation on other obligations of Tenant which
survive the expiration of the Lease Term, the obligations of Tenant contained in
this Article 15 shall survive the expiration of the Lease Term or any earlier
termination of this Lease.



ARTICLE 16

HOLDING OVER




     If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express written consent of Landlord, such tenancy
shall be from month-to-month only, and shall not constitute a renewal hereof or
an extension for any further term, and in such case Tenant shall pay Base Rent
at a monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease.
Such month-to-month tenancy shall be subject to every other applicable term,
covenant and agreement contained herein. If Tenant holds over after the
expiration of the Lease Term or earlier termination thereof, without the express
written consent of Landlord, Tenant shall be a tenant at sufferance only, for
the entire Premises upon all of the terms and conditions of this Lease as might
be applicable to such tenancy; provided, however, that, as liquidated damages
and not as a penalty, Tenant shall pay Base Rent at a monthly rate equal to the
greater of (a) one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease; or (b) the
then Market Rate (as defined in Article 31 below) for the Premises. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all Claims resulting
from such failure, including, without limiting the generality of the foregoing,
any Claims made by any succeeding tenant founded upon such failure to surrender
and any lost profits to Landlord resulting therefrom.



13112.002.675115v7




(25)

--------------------------------------------------------------------------------



ARTICLE 17




ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

      17.1 Tenant Estoppel Certificates. Within twenty (20) days following a
request in writing by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord an estoppel certificate, which, as submitted by Landlord, shall be
substantially in the form of Exhibit E, attached hereto (or such other
reasonable form as may be required by any prospective mortgagee or purchaser of
the Project, or any portion thereof), indicating therein any exceptions thereto
that may exist at that time, and shall also contain any other information
reasonably requested by Landlord or Landlord's mortgagee or prospective
mortgagee. Any such certificate may be relied upon by any prospective mortgagee
or purchaser of all or any portion of the Project. Failure of Tenant to timely
execute, acknowledge and deliver such estoppel certificate within the initial
period and within five (5) business days after Tenant's receipt of a second
written notice for such estoppel certificate shall constitute an acceptance of
the Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.

      17.2 Financial Statements. Within twenty (20) days after Landlord's
written request therefor, Tenant shall deliver to Landlord the current audited
annual and quarterly financial statements of Tenant, and annual audited
financial statements of the two (2) years prior to the current year's financial
statements, each with an opinion of a certified public accountant, including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied. Tenant hereby authorizes Landlord to obtain one or more
credit reports on Tenant at any time, and shall execute such further
authorizations as Landlord may reasonably require in order to obtain a credit
report.



ARTICLE 18

SUBORDINATION




     This Lease shall be subject and subordinate to all present and future
ground or underlying leases of the Building or Project and to the lien of any
mortgage, trust deed or other encumbrances now or hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases (each,
a "Security Holder"), require in writing that this Lease be superior thereto.
Tenant covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever (except
to the extent expressly provided in this Lease), to the Security Holder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or Security Holder or ground lessor, and to recognize such purchaser
or Security Holder or ground lessor as the lessor under this Lease, provided
such Security Holder or purchaser or ground lessor shall agree to accept this
Lease and not disturb Tenant's occupancy, so long as Tenant timely pays the rent
and observes and performs the terms, covenants and conditions of this Lease to
be observed and performed by Tenant. Landlord's interest herein may be assigned
as security at any time to any Security Holder. Without limiting the generality
of the foregoing, Tenant shall, within ten (10) business days of request by
Landlord from time to time, execute such commercially reasonable instruments as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases. Notwithstanding the foregoing, the subordination of this
Lease to any future ground or underlying lease, mortgage or trust deed and
Tenant's agreement to attorn to any such Security Holder or any successors
thereto shall be contingent upon Tenant's having received from the applicable
Security Holder a written recognition agreement in the commercially reasonable
form of such Security Holder,



13112.002.675115v7




(26)

--------------------------------------------------------------------------------

providing that Tenant's rights and interests under this Lease shall not be
disturbed in the event of any foreclosure of such mortgage or deed of trust or
termination of such ground or underlying lease, so long as a default by Tenant
(after applicable notice and cure periods) does not exist.



ARTICLE 19






DEFAULTS; REMEDIES




      19.1 Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

     19.1.1 Any failure by Tenant to pay any Rent or any other charge required
to be paid to Landlord under this Lease, or any part thereof, when due unless
such failure is cured within five (5) business days after receipt of Landlord's
written notice; or

     19.1.2 Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

     19.1.3 Abandonment of the Premises by Tenant (as defined in California
Civil Code Section 1951.3) or the vacation of all or a substantial portion of
the Premises without Tenant's providing a commercially reasonable level of
security and other commercially reasonable measures to minimize vandalism,
criminal activity and waste, or where coverage of Landlord's property insurance
is jeopardized; or

     19.1.4 The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) business days after receipt of written notice
from Landlord; or

     The notice periods provided herein are in lieu of, and not in addition to,
any notice periods provided under Section 1161 of the California Code of Civil
Procedure, and shall be deemed to satisfy the requirement, if any, that notice
be given pursuant to such section, provided that any notices given by Landlord
under this Section 19.1 are given in the manner provided in Section 1162 of the
California Code of Civil Procedure.

      19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

     19.2.1 Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, in the manner provided by law, without being liable for prosecution or
any claim or damages therefor; and Landlord may recover from Tenant the
following:

     (a) The worth at the time of award of the unpaid rent which has been earned
at the time of such termination; plus



13112.002.675115v7




(27)

--------------------------------------------------------------------------------

     (b) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

     (c) The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

     (d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions
reasonably allocable to the remainder of the Term of this Lease and advertising
expenses incurred, expenses of restoring the Premises or any portion thereof to
the condition required by Section 15.1, and Landlord's costs in retaking
possession of the Premises; and

     (e) At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

     The term "rent" as used in this Section 19.2 shall be deemed to be and to
mean all Rent required to be paid by Tenant pursuant to the terms of this Lease.
As used in Sections 19.2.1(a) and (b), above, the "worth at the time of award"
shall be computed by allowing interest at the Interest Rate (as set forth in
Article 26 of this Lease), but in no case greater than the maximum amount of
such interest permitted by law. As used in Section 19.2.1(c) above, the "worth
at the time of award" shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

     19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

     19.2.3 Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

      19.3 Subleases of Tenant. If Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord's sole discretion, succeed to
Tenant's interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

      19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written



13112.002.675115v7




(28)

--------------------------------------------------------------------------------

notice of such intention is sent by Landlord to Tenant. Tenant hereby
irrevocably waives any right otherwise available under any law to redeem or
reinstate this Lease.

      19.5 Landlord Defaults. Landlord shall not be in default hereunder unless
Landlord fails to begin and thereafter pursue with reasonable diligence the cure
of any failure of Landlord to meet its obligations hereunder within thirty (30)
days after the receipt by Landlord of written notice from Tenant of the alleged
failure to perform. If Landlord is in default of Landlord's repair obligations
hereunder and has failed to perform such obligation within said thirty (30) day
period, unless the nature of the work is such that more than thirty (30) days
are reasonably required for performance and Landlord has commenced and is
proceeding with due diligence to complete such work (or, in the event of an
emergency posing an imminent threat to persons or property, then after such
notice to Landlord as is reasonable under the circumstances) then Tenant may
perform such work and bill Landlord for the reasonable cost thereof. Landlord
shall pay for the reasonable cost of such work, together with interest thereon
at the Interest Rate from the date of Landlord's default, within thirty (30)
days after completion of the work and receipt of written demand for payment from
Tenant, together with reasonable supporting documentation for such costs. Except
as expressly provided in this Lease or except in the case of constructive
eviction (as evidenced by a final, unappealable judgment by a court of competent
jurisdiction), in no event shall Tenant have the right to terminate or rescind
this Lease as a result of Landlord's default as to any covenant or agreement
contained in this Lease, and Tenant hereby waives such remedies of termination
and rescission and agrees that Tenant's remedies for default hereunder and for
breach of any promise or inducement shall be limited to a suit for damages
and/or injunction. In addition, Tenant hereby covenants that, prior to Tenant's
termination of this Lease as a result of a default by Landlord, Tenant will give
notice and a reasonable time to cure any such default by Landlord to any
Security Holder of which Tenant has been given notice.



ARTICLE 20
RIGHTS RESERVED TO LANDLORD




     In addition to any and all other rights reserved by Landlord hereunder,
Landlord may exercise at any time any of the following rights respecting the
operation of the Project:

20.1      Reserved.   20.2      Preparation for Reoccupancy. To decorate,
remodel, repair, alter or otherwise prepare  

the Premises for reoccupancy at any time after Tenant permanently vacates the
Premises, without relieving Tenant of any obligation to pay Rent.

      20.3 Heavy Articles. To approve the weight, size, placement and time and
manner of movement within the Building of any safe, central filing system or
other heavy article of Tenant's property. Tenant shall move its property
entirely at its own risk.

      20.4 Use of Lockbox. To designate a lockbox collection agent for
collections of amounts due Landlord. In that case, the date of payment of Rent
or other sums shall be the date of the agent's receipt of such payment or the
date of actual collection if payment is made in the form of a negotiable
instrument thereafter dishonored upon presentment. However, Landlord may reject
any payment for all purposes as of the date of receipt or actual collection by
mailing to Tenant within a reasonable time after such receipt or collection a
check equal to the amount sent by Tenant.

      20.5 Repairs and Alterations. To make repairs or alterations to the
Project and, in doing so, transport any required material through the Premises,
to close entrances, doors, corridors, elevators and other facilities in the
Project, to open any ceiling in the Premises, or to temporarily suspend services
or use of Exterior Areas; provided that, subject to the next succeeding
sentence, Landlord shall, in connection with the foregoing work, use
commercially reasonable efforts to minimize interference with Tenant's business
in the Premises. Landlord may perform any such repairs or alterations during
ordinary



13112.002.675115v7




(29)

--------------------------------------------------------------------------------

business hours, except that Tenant may require any work in the Premises to be
done after business hours if Tenant pays Landlord for overtime and any other
expenses incurred. Landlord may do or permit any work on any nearby building,
land, street, alley or way.

      20.6 Building Services. To install, use and maintain through the Premises,
pipes, conduits, wires and ducts serving the Building, provided that such
installation, use and maintenance does not unreasonably interfere with Tenant's
use of the Premises.

      20.7 Use of Roof. To install, operate, maintain and repair any satellite
dish, antennae, equipment, or other facility on the roof of the Building or to
use the roof of the Building in any other manner, or to allow any entity
selected by Landlord to undertake the foregoing, provided that such
installation, operation, maintenance, repair or use does not unreasonably
interfere with Tenant's use of the Premises.

      20.8 Other Actions. To take any other action which Landlord deems
reasonable in connection with the operation, maintenance or preservation of the
Building and the Project, provided that Landlord shall use commercially
reasonable efforts not to unreasonably interfere with Tenant's use of the
Premises.



ARTICLE 21






COVENANT OF QUIET ENJOYMENT




     Landlord covenants that Tenant, on paying the Rent, charges for services
and other payments herein reserved and on keeping, observing and performing all
the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Tenant to be kept, observed and performed, shall,
during the Lease Term, peaceably and quietly have, hold and enjoy the Premises
subject to the terms, covenants, conditions, provisions and agreements hereof
without interference by any persons lawfully claiming by or through Landlord.
The foregoing covenant is in lieu of any other covenant express or implied.



ARTICLE 22

SECURITY DEPOSIT




     Concurrently with Tenant's execution of this Lease, Tenant shall deposit
with Landlord a security deposit (the "Security Deposit") in the amount set
forth in Section 7 of the Summary, as security for the faithful performance by
Tenant of all of its obligations under this Lease. If Tenant defaults with
respect to any provisions of this Lease, including, but not limited to, the
provisions relating to the payment of Rent, the removal of property and the
repair of resultant damage, Landlord may, without notice to Tenant, but shall
not be required to apply all or any part of the Security Deposit for the payment
of any Rent or any other sum in default and Tenant shall, within five (5)
business days after receipt of demand therefor, restore the Security Deposit to
its original amount, and Tenant's failure to do so shall, at Landlord's option,
be a default under this Lease with no opportunity to cure. Any unapplied portion
of the Security Deposit shall be returned to Tenant, or, at Landlord's option,
to the last assignee of Tenant's interest hereunder, within sixty (60) days
following the later to occur of (a) the expiration of the Lease Term or (b)
Tenant's vacation and surrender of the Premises in accordance with the
requirements of this Lease. Tenant shall not be entitled to any interest on the
Security Deposit. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, or any successor statute, and all other provisions of
law, now or hereafter in effect, which (i) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (ii) provide that
a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant or to clean the premises, it being agreed that Landlord may, in
addition, claim those sums specified in this Section above and/or those sums
reasonably necessary to compensate Landlord for any



13112.002.675115v7




(30)

--------------------------------------------------------------------------------

loss or damage caused by Tenant's default of this Lease, as amended hereby,
including, but not limited to, all damages or rent due upon termination of this
Lease pursuant to Section 1951.2 of the California Civil Code.



ARTICLE 23






INTENTIONALLY OMITTED






ARTICLE 24

SIGNS




      24.1 Signage Rights. Tenant shall not place on any portion of the Premises
any sign, placard, lettering, banner, displays, graphic, decor or other
advertising or communicative material which is visible from the exterior of the
Building without Landlord's prior written approval, which approval shall not be
unreasonably withheld or delayed; provided, however, that Tenant shall have the
exclusive right to install one (1) monument sign for the Building and one (1)
sign on the exterior of the Building facing Plumeria Drive (or such other side
of the Building as Landlord and Tenant may mutually agree) (collectively,
"Tenant's Signage Rights") in accordance with Landlord's signage standards in
effect at the time and all Applicable Requirements. The material, typeface,
graphic format and proportions of Tenant's signs, as well as the precise
location of such signs, shall be subject to Landlord's approval, which shall not
be unreasonably withheld or delayed. Tenant, at its expense, shall be
responsible for obtaining all approvals for such signs and for obtaining and
installing such signs. The failure of Tenant to obtain such approvals shall not
release Tenant from any of its obligations under this Lease. Any approved signs
shall strictly conform to all Applicable Requirements and shall be installed and
removed at Tenant's expense. Tenant, at its sole expense, shall maintain such
signs in good condition and repair during the Term. Prior to the expiration or
earlier termination of this Lease, Tenant at its sole cost shall remove all of
its exterior signage and repair any and all damage caused to the Building and/or
Project (including and fading or discoloration) by such signs and/or the removal
of such signs from the Building and/or Project.

      24.2 Rights Personal to Tenant. Tenant's Signage Rights are personal to,
and may be exercised only by, NETGEAR, INC., a Delaware corporation (the
"Original Tenant") or a Permitted Transferee (and not by any other assignee,
sublessee or Transferee of Tenant's interest in this Lease), and only so long as
the Original Tenant or Permitted Transferee continues to occupy at least fifty
percent (50%) of the Premises.



ARTICLE 25




COMPLIANCE WITH LAW; HAZARDOUS SUBSTANCES

      25.1 Compliance with Laws. Tenant shall not do anything or permit anything
to be done in or about the Premises or the Project which will in any way
conflict with any Applicable Requirements that may hereafter be enacted or
promulgated. At its sole cost and expense, Tenant shall promptly comply with all
such Applicable Requirements, except as otherwise expressly provided herein.
Should any standard or regulation now or hereafter be imposed on Landlord or
Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or
regulations, except as otherwise expressly provided herein. Tenant shall be
responsible, at its sole cost and expense, to make all alterations to the
Premises as are required to comply with Applicable Requirements; provided,
however, that, unless necessitated by Tenant's particular use of the Premises,
the particular manner in which Tenant conducts business in the Premises or any
Alterations to the Premises made by or on behalf of Tenant, Tenant shall have no
obligation to make (a) capital improvements (as determined by generally accepted
accounting principles) to the Premises to comply with Applicable Requirements,
if the cost of such improvements will exceed



13112.002.675115v7




(31)

--------------------------------------------------------------------------------

Twenty-Five Thousand Dollars ($25,000.00); or (b) regardless of cost, any
improvements to the Building Structure to comply with Applicable Requirements.
If any capital improvements to the Premises are required to comply with
Applicable Requirements, and such improvements are not Tenant's responsibility
pursuant to the preceding sentence, then Landlord shall perform such capital
improvements, in which event Tenant shall pay the first Twenty-Five Thousand
Dollars ($25,000.00) of costs relating to such improvements, and the remainder
of such compliance costs shall be included as an Operating Expense hereunder as
an "Included Capital Item", subject to the provisions of Section 4.2.3 hereof.
The judgment of any court of competent jurisdiction or the admission of Tenant
in any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said Applicable Requirements shall be conclusive of
that fact as between Landlord and Tenant.

25.2      Hazardous Substances; Mold Conditions.     25.2.1      Prohibition
Against Hazardous Substances.      (a) Tenant shall not cause or permit any
Hazardous Substances (as defined  

below) to be brought upon, produced, treated, stored, used, discharged or
disposed of in or near the Project without Landlord's prior written consent,
which Landlord may give or withhold in its sole discretion. Any handling,
transportation, storage, treatment, disposal or use of any Hazardous Substances
in or about the Project by Tenant, its agents, employees, contractors or
invitees shall strictly comply with all Applicable Requirements. Tenant shall be
solely responsible for obtaining and complying with all permits necessary for
the maintenance and operation of its business, including, without limitation,
all permits governing the use, handling, storage, treatment, transport,
discharge and disposal of Hazardous Substances. Tenant shall indemnify, defend
and hold Landlord and the Landlord Parties harmless from and against any Claims
(including, without limitation, diminution in value of the Premises or the
Project, damages for the loss or restriction on use of leasable space or of any
amenity of the Premises or the Project, damages arising from any adverse impact
on marketing of space in the Project, Remedial Work (as defined below), and sums
paid in settlement of claims) which result from or arise out of the use,
storage, treatment, transportation, release, or disposal of any Hazardous
Substances on or about the Premises during the Term and on or about the Project
outside of the Premises by Tenant or any Tenant Parties, unless and to the
extent such Claim arises as a result of (i) the negligence of Landlord or any
Landlord Party, and is not covered by (i.e., exceeding the coverage limits) the
insurance required to be carried by Tenant hereunder (provided, however, that,
if covered by the insurance required to be carried by Tenant hereunder, then
Landlord shall be responsible for such portion [i.e., the portion of the Claim
that arises from the negligence of Landlord or any Landlord Parties] of any
commercially reasonable deductible in connection therewith), or (ii) the willful
misconduct of any Landlord Party, or to the extent such limitation on liability
is prohibited by law.

     (b) Landlord shall have the right, at any time, but not more than two (2)
times in any calendar year (unless Landlord has reasonable cause to believe that
Tenant has failed to fully comply with the provisions of this Section 25.2, or
unless required by any lender or governmental agency), to inspect the Premises
and conduct tests and investigations to determine whether Tenant is in
compliance with the provisions of this Section 25.2. The costs of all such
inspections, tests and investigations shall be borne solely by Tenant. The
foregoing rights granted to Landlord shall not, however, create (i) a duty on
Landlord's part to inspect, test, investigate, monitor or otherwise observe the
Premises or the activities of Tenant or any Tenant Party with respect to
Hazardous Substances, including, but not limited to, Tenant's operation, use or
remediation thereof, or (ii) liability on the part of Landlord or any Landlord
Party for Tenant's use, storage, treatment, transportation, release, or disposal
of any Hazardous Substances, it being understood that Tenant shall be solely
responsible for all liability in connection therewith.

     25.2.2 Landlord Notification. Tenant shall promptly provide Landlord with
complete copies of all documents, correspondence and other written materials
directed to or from, or relating to, Tenant concerning environmental issues at
the Premises or the Project, including, without limitation,



13112.002.675115v7




(32)

--------------------------------------------------------------------------------

documents relating to the release, potential release, investigation, compliance,
cleanup and abatement of Hazardous Substances, and any claims, causes of action
or other legal documents related to same. Within twenty-four (24) hours of any
unauthorized release, spill or discharge of Hazardous Substances, in, on, or
about the Premises or Project, Tenant shall provide written notice to Landlord
fully describing the event. Tenant shall also provide Landlord with a copy of
any document or correspondence submitted by or on behalf of Tenant to any
regulatory agency as a result of or in connection with the unauthorized release,
spill or discharge. Within twenty-four (24) hours of receipt by Tenant of any
warning, notice of violation, permit suspension or similar disciplinary measure
relating to Tenant's actual or alleged failure to comply with any environmental
law, rule, regulation, ordinance or permit, Tenant shall provide written notice
to Landlord.

     25.2.3 Remedial Work. If any investigation or monitoring of site conditions
or any clean-up, containment, restoration, removal or remediation of Hazardous
Substances (collectively, "Remedial Work") is required under any Applicable
Requirements as a result of the handling, use, storage, treatment,
transportation or disposal of any Hazardous Substances by Tenant or any Tenant
Party, then Tenant shall perform or cause to be performed the Remedial Work in
compliance with Applicable Requirements or, at Landlord's option, Landlord may
cause such Remedial Work to be performed and Tenant shall reimburse Landlord for
the reasonable costs thereof within thirty (30) days after demand therefor. All
Remedial Work performed by Tenant shall be performed by one or more contractors,
selected by Tenant and approved in advance in writing by Landlord, and under the
supervision of a consulting engineer selected by Tenant and approved in advance
in writing by Landlord. All costs and expenses of such Remedial Work shall be
paid by Tenant, including, without limitation, the charges of such
contractor(s), the consulting engineer and Landlord's reasonable attorneys' and
experts' fees and costs incurred in connection with monitoring or review of such
Remedial Work.

     25.2.4 Hazardous Substances Disclosure Certificate. Prior to executing this
Lease, Tenant has completed, executed and delivered to Landlord a Hazardous
Materials Disclosure Certificate

("Initial Disclosure Certificate"), a fully completed copy of which is attached
hereto as Exhibit G and incorporated herein by this reference. The completed
Hazardous Substances Disclosure Certificate shall be deemed incorporated into
this Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. Tenant shall, on each anniversary of the Lease
Commencement Date and at such other times as Tenant desires to handle, produce,
treat, store, use, discharge or dispose of new or additional Hazardous
Substances on or about the Premises that were not listed on the Initial
Disclosure Certificate, complete, execute and deliver to Landlord an updated
Disclosure Certificate (each, an "Updated Disclosure Certificate") describing
Tenant's then current and proposed future uses of Hazardous Substances on or
about the Premises, which Updated Disclosure Certificates shall be in the same
format as that which is set forth in Exhibit G or in such updated format as
Landlord may reasonably require from time to time. Tenant shall deliver an
Updated Disclosure Certificate to Landlord not less than thirty (30) days prior
to the date Tenant intends to commence the manufacture, treatment, use, storage,
handle, discharge or disposal of new or additional Hazardous Substances on or
about the Premises, and Landlord shall have the right to approve or disapprove
such new or additional Hazardous Substances in its sole and absolute discretion.
Tenant shall make no use of Hazardous Substances on or about the Premises except
as described in the Initial Disclosure Certificate or as otherwise approved by
Landlord in writing in accordance with this Section 25.2.

25.2.5      Mold.     (a) Because mold spores are present essentially everywhere
and mold can  

grow in almost any moist location, Tenant acknowledges the necessity of adopting
and enforcing good housekeeping practices, ventilation and vigilant moisture
control within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other plumbing facilities and
fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains) for the prevention of mold (such measures, "Mold
Prevention Practices"). Tenant will, at its sole cost and expense keep and
maintain the Premises in good order and condition in accordance with the



13112.002.675115v7




(33)

--------------------------------------------------------------------------------

Mold Prevention Practices and acknowledges that the control of moisture and
prevention of mold within the Premises, are integral to its obligations under
this Lease.

(b)      Tenant, at its sole cost and expense, shall:     (1) Regularly monitor
the Premises for the presence of mold and  

any conditions that reasonably can be expected to give rise or be attributed to
mold or fungus including, but not limited to, observed or suspected instances of
water damage, condensation, seepage, leaks or any other water penetration (from
any source, internal or external), mold growth, mildew, repeated complaints of
respiratory ailments or eye irritation by Tenant's employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (the "Mold
Conditions"); and

     (2) Immediately notify Landlord in writing if it observes, suspects, has
reason to believe mold or Mold Conditions at the Premises.

     (c) In the event of suspected mold or Mold Conditions at the Premises,
Landlord may cause an inspection of the Premises to be conducted, during such
time as Landlord may designate, to determine if mold or Mold Conditions are
present at the Premises.

     25.2.6 Surrender. Tenant shall surrender the Premises to Landlord upon the
expiration or earlier termination of this Lease free of (a) mold or Mold
Conditions caused or exacerbated by the negligent or intentional acts or
omissions of Tenant or any Tenant Parties, and free of debris and waste, and (b)
Hazardous Substances placed on, about or near the Premises by Tenant or any
Tenant Parties, and in a condition which complies with all Environmental Laws
and any additional requirements of Landlord that are reasonably necessary to
protect the value of the Premises, the Building or the Project, including,
without limitation, the obtaining of any closure permits or other governmental
permits or approvals related to Tenant's use of Hazardous Substances in or about
the Premises. Tenant's obligations and liabilities pursuant to the provisions of
this Section 25.2 shall be in addition to any other surrender requirement in
this Lease and shall survive the expiration of the Lease Term or any earlier
termination of this Lease. If it is determined by Landlord that the condition of
all or any portion of the Premises and/or the Project is not in compliance with
the provisions of this Lease with respect to Hazardous Substances, including,
without limitation, all Environmental Laws, at the expiration or earlier
termination of this Lease, then at Landlord's sole option, Landlord may require
Tenant to hold over possession of the Premises (which shall be deemed to be with
Landlord's permission) until Tenant can surrender the Premises to Landlord in
the condition in which the Premises existed as of the Lease Commencement Date
and prior to the appearance of such Hazardous Substances except for normal wear
and tear, including, without limitation, the conduct or performance of any
closures as required by any Environmental Laws. For purposes of this Lease, the
terms "normal wear and tear", "reasonable wear and tear" or similar phrases
shall not include any deterioration in the condition or diminution of the value
of any portion of the Premises and/or the Project in any manner whatsoever
related to directly, or indirectly, Hazardous Substances. Any such holdover by
Tenant will be with Landlord's consent, will not be terminable by Tenant in any
event or circumstance and will otherwise be subject to the provisions of Article
16 of this Lease.

    25.2.7    Definitions. As used in this Lease, the following terms shall be
defined as  follows:                        (a)    "Hazardous Substances" means
(1) any substance or material that is 


included within the definitions of "hazardous substances," "hazardous
materials," "toxic substances," "pollutant," "contaminant," "hazardous waste,"
or "solid waste" in any Environmental Law (as hereinafter defined); (2)
petroleum or petroleum derivatives, including crude oil or any fraction thereof,
all forms of natural gas, and petroleum products or by-products or waste; (3)
polychlorinated biphenyls (PCB's); (4) asbestos and asbestos containing
materials (whether friable or non-friable); (5) lead and lead based paint



13112.002.675115v7




(34)

--------------------------------------------------------------------------------

or other lead containing materials (whether friable or non-friable); (6) urea
formaldehyde; (7) microbiological pollutants; (8) batteries or liquid solvents
or similar chemicals; (9) radon gas; (10) mildew, fungus, mold, bacteria and/or
other organic spore material, whether or not airborne, colonizing, amplifying or
otherwise; and (11) any additional substance, material or waste (A) the presence
of which on or about the Premises (i) requires reporting, investigation or
remediation under any Environmental Laws, (ii) causes or threatens to cause a
nuisance on the Premises or any adjacent area or property or poses or threatens
to pose a hazard to the health or safety of persons on the Premises or any
adjacent area or property, or (iii) which, if it emanated or migrated from the
Premises, could constitute a trespass, or (B) which is now or is hereafter
classified or considered to be hazardous or toxic under any Environmental Laws.

     (b) "Environmental Laws" means all statutes, terms, conditions,
limitations, restrictions, standards, prohibitions, obligations, schedules,
plans and timetables that are contained in or promulgated pursuant to any
federal, state or local laws (including rules, regulations, ordinances, codes,
judgments, orders, decrees, contracts, permits, stipulations, injunctions, the
common law, court opinions, and demand or notice letters issued, entered,
promulgated or approved thereunder), relating to pollution or the protection of
the environment, including laws relating to emissions, discharges, releases or
threatened releases of Hazardous Substances into ambient air, surface water,
ground water or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances including but not limited to the: Comprehensive
Environmental Response Compensation and Liability Act of 1980 (CERCLA), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), 42
U.S.C. 9601 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.; Federal
Water Pollution Control Act, 33 U.S.C. 1251 et seq.; Toxic Substances Control
Act,

15 U.S.C. 2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et seq.; and the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq. "Environmental Laws" shall include
any statutory or common law that has developed or develops in the future
regarding mold, fungus, microbiological pollutants, mildew, bacteria and/or
other organic spore material. "Environmental Laws" shall not include laws
relating to industrial hygiene or worker safety, except to the extent that such
laws address asbestos and asbestos containing materials (whether friable or
non-friable) or lead and lead based paint or other lead containing materials.

     25.2.8 Survival. Tenant's obligations under this Section 25.2 shall survive
the expiration or of the Lease Term or any earlier termination of this Lease
until all Claims within the scope of this Section 25.2 are fully, finally, and
absolutely barred by the applicable statutes of limitations.



ARTICLE 26

LATE CHARGES




     If any installment of Rent shall not be received by Landlord or Landlord's
designee within five (5) business days after Tenant's receipt of written notice
from Landlord that said amount is due, then Tenant shall pay to Landlord a late
charge equal to the greater of five percent (5%) of the overdue amount or $250,
plus any reasonable attorneys' fees incurred by Landlord by reason of Tenant's
failure to pay Rent and/or other charges when due hereunder. The late charge
shall be deemed Additional Rent and the right to require it shall be in addition
to all of Landlord's other rights and remedies hereunder or at law and shall not
be construed as liquidated damages or as limiting Landlord's remedies in any
manner. In addition to the late charge described above, interest shall be paid
by Tenant to Landlord on any late payments of Rent that is not paid within five
(5) days after the date they are due, from the date due until paid at a rate per
annum ("Interest Rate") equal to the lesser of (i) the annual "Bank Prime Loan"
rate cited in the Federal Reserve Statistical Release Publication G.13(415),
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus two (2) percentage points, and (ii) the highest rate
permitted by applicable law.



13112.002.675115v7




(35)

--------------------------------------------------------------------------------



ARTICLE 27




LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

      27.1 Landlord's Cure. All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant's sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

      27.2 Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations actually incurred by Landlord in connection with the remedying
by Landlord of Tenant's defaults pursuant to the provisions of Section 27.1; and
(ii) sums equal to all reasonable expenditures made and obligations actually
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant's obligations under this Section 27.2 shall
survive the expiration of the Lease Term or any earlier termination of this
Lease.



ARTICLE 28






ENTRY BY LANDLORD




     Landlord reserves the right at all reasonable times and, except in the case
of an emergency, upon reasonable notice to Tenant (which need not be in writing)
to enter the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers or, during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Building, or for structural alterations, repairs or
improvements to the Building or the Building's systems and equipment.
Notwithstanding anything to the contrary contained in this Article 28, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform (after applicable notice and cure periods).
Landlord may make any such entries without the abatement of Rent, except as
otherwise provided in this Lease, and may take such reasonable steps as required
to accomplish the stated purposes. Tenant hereby waives any claims for damages
or for any injuries or inconvenience to or interference with Tenant's business
and/or lost profits occasioned thereby, provided that the foregoing shall not
limit Landlord's liability, if any, pursuant to applicable law for personal
injury and property damage to the extent caused by (a) the negligence of
Landlord or any Landlord Parties and not covered by (i.e., exceeding the
coverage limits) the insurance required to be carried by Tenant hereunder
(provided that, if covered by the insurance required to be carried by Tenant
hereunder, then Landlord shall pay a portion of any commercially reasonable
deductible in connection therewith equal to the portion of such injury or damage
that arises from the negligence of Landlord or any Landlord Parties), or (b) the
willful misconduct of Landlord or any Landlord Parties. Provided that Landlord
employs commercially reasonable efforts to minimize interference with the
conduct of Tenant's business in connection with entries into the Premises,
Tenant hereby waives any claims for any loss of occupancy or quiet enjoyment of
the Premises in connection with such entries. In connection with Landlord's
entry into the Premises, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant's vaults, safes and
special security areas designated in advance by Tenant. In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises. Any entry into the Premises by



13112.002.675115v7




(36)

--------------------------------------------------------------------------------

Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein. Notwithstanding any provision of this Lease to the contrary,
Landlord agrees that, subject to Tenant's compliance with its obligations
pursuant to this Article 28 below, Landlord shall follow Tenant's commercially
reasonable security requirements in connection with any entry by Landlord into
the Premises. If Tenant requires that all persons entering the Premises shall be
attended by a representative of Tenant, Tenant shall make a representative
available upon 24 hours' prior telephone notice by Landlord. In the event of an
emergency, however, Landlord shall use good faith efforts to follow Tenant's
security requirements, but Landlord will be required to give only such notice
that it in good faith believes is feasible under the circumstances and need not
wait to be accompanied by Tenant or its employees or representatives (although
these parties may still accompany Landlord if they are available and wish to do
so).



ARTICLE 29

TENANT PARKING




     Tenant shall have the non-exclusive right to park in the Project's parking
facilities upon terms and conditions, as may from time to time be established by
Landlord. Tenant agrees not to use more than the number of unassigned parking
stalls set forth in Section 9 of the Summary, and agrees to cooperate reasonably
with Landlord in the use of the parking facilities. Tenant's use of the parking
facilities shall be at no charge, provided that Landlord shall have the right to
charge Tenant the portion that Landlord reasonably deems allocable to Tenant of
any charges (e.g., fees or taxes) imposed by the Regional Air Quality Control
Board or other governmental or quasi-governmental agency in connection with the
parking facilities (e.g., in connection with operation or use of the parking
facilities). Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or if any parking charges are imposed
as a result of) any moratorium, initiative, referendum, law, ordinance,
regulation or order passed, issued or made by any governmental or
quasi-governmental body. Tenant's continued right to use the parking stalls is
conditioned upon Tenant's abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility (including any sticker or other identification system established by
Landlord and the prohibition of vehicle repair and maintenance activities in the
Project's parking facilities), Tenant's cooperation in seeing that Tenant's
employees and visitors also comply with such rules and regulations and Tenant
not being in default under this Lease (after applicable notice and cure
periods). Tenant's use of the Project parking facility shall be at Tenant's sole
risk and Tenant acknowledges and agrees that Landlord shall have no liability
whatsoever for damage to the vehicles of Tenant, its employees and/or visitors,
or for other personal injury or property damage or theft relating to or
connected with the parking rights granted herein or any of Tenant's, its
employees' and/or visitors' use of the parking facilities. Tenant's rights
hereunder are subject to the terms of any Underlying Documents. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements. Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. Tenant's parking rights pursuant to
this Article 29 are solely for the benefit of Tenant's own personnel and such
rights may not be transferred, assigned, subleased or otherwise alienated by
Tenant without Landlord's prior approval.



13112.002.675115v7




(37)

--------------------------------------------------------------------------------



ARTICLE 30






MISCELLANEOUS PROVISIONS




      30.1 Terms; Captions. The words "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular. The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections. Unless the
context clearly requires otherwise, (a) the plural and singular numbers will
each be deemed to include the other; (b) the masculine, feminine, and neuter
genders will each be deemed to include the others; (c) "shall," "will," "must,"
"agrees," and "covenants" are each mandatory; (d) "may" is permissive; (e) "or"
is not exclusive; and (f) whenever the words "include," "includes" or
"including" are used in this Lease, they shall be deemed, as the context
indicates, to be followed by the words "but (is/are) not limited to." Where
specific language is used to clarify or illustrate by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict the construction of the general statement which is
being clarified or illustrated.

      30.2 Binding Effect. Subject to all other provisions of this Lease, each
of the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

      30.3 No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

      30.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

      30.5 Transfer of Landlord's Interest. Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability thereafter
accruing under this Lease and Tenant agrees to look solely to such transferee
for the performance of Landlord's obligations hereunder after the date of
transfer, provided that such transferee shall have fully assumed and agreed in
writing to be liable for all obligations of this Lease to be performed by
Landlord, including the return of any Security Deposit and the provision of any
remaining portions of the Tenant Improvement Allowance, and Tenant shall attorn
to such transferee.

      30.6 Prohibition Against Recording. Except as provided in Section 30.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.



13112.002.675115v7




(38)

--------------------------------------------------------------------------------

      30.7 Landlord's Title. Landlord's title is and always shall be paramount
to the title of Tenant. Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord.

      30.8 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

      30.9 Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

      30.10 Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

      30.11 Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

      30.12 No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate, or any warranty or any statement of Landlord
which is not set forth herein or in one or more of the exhibits attached hereto.

      30.13 Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord's operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Project and any rental, sales, insurance and
condemnation proceeds thereof actually received by Landlord and not subject to
any superior rights of third parties. Neither Landlord, nor any of the Landlord
Parties shall have any personal liability therefor, and Tenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 30.13 shall inure to the benefit of Landlord's and the Landlord
Parties' present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.

      30.14 Entire Agreement. It is understood and acknowledged that there are
no oral agreements between the parties hereto affecting this Lease and this
Lease constitutes the parties' entire agreement with respect to the leasing of
the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

      30.15 Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the



13112.002.675115v7




(39)

--------------------------------------------------------------------------------

interests of the Building or Project. Tenant does not rely on the fact, nor does
Landlord represent, that any specific tenant or type or number of tenants shall,
during the Lease Term, occupy any space in the Building or Project.

      30.16 Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant or Landlord pursuant to this Lease (collectively, a "Force
Majeure"), notwithstanding anything to the contrary contained in this Lease,
shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure; provided, however, that nothing contained in this Section 30.16
shall (a) permit Tenant to holdover in the Premises after the expiration or
earlier termination of this Lease, or (b) relieve Tenant from any obligation
required to be performed by Tenant hereunder if Tenant's failure to perform such
obligation would constitute a breach under Article 5 or Article 25 above, or
would interfere with any other tenant of the Project's use, occupancy or
enjoyment of its respective premises or the Project.

      30.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.

      30.18 Notices. All notices, demands, statements, designations, approvals
or other communications (collectively, "Notices") given or required to be given
by either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) business
days after the date it is posted if sent by Mail, (ii) the date the overnight
courier delivery is made, or (iii) the date personal delivery is made. As of the
date of this Lease, any Notices to Landlord must be sent, transmitted, or
delivered, as the case may be, to the following addresses:



13112.002.675115v7




(40)

--------------------------------------------------------------------------------



BRE/Plumeria, LLC
1810 Gateway Drive, Suite 150
San Mateo, CA 94404
Attn: Market Officer






  and






Blackstone Real Estate Advisors
345 Park Avenue
New York, NY 10154
Attn: Marshall Findley, Managing Director






  and






Coblentz Patch Duffy & Bass, LLP
One Ferry Building, Suite 200
San Francisco, CA 94111
Attention: Alan C. Gennis, Esq.




      30.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

      30.20 Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.

      30.21 Tenant Representations and Warranties. Tenant hereby makes the
following representations and warranties, each of which is material and being
relied upon by Landlord, is true in all respects as of the date of this Lease,
and shall survive the expiration of the Lease Term or any earlier termination of
this Lease. Tenant shall re-certify such representations and warranties to
Landlord periodically, upon Landlord's reasonable request.

     30.21.1 If Tenant is an entity, Tenant is duly organized, validly existing
and in good standing under the laws of the state of its organization and is
qualified to do business in the state in which the Premises are located and the
persons executing this Lease on behalf of Tenant have the full right and
authority to execute this Lease on behalf of Tenant and to bind Tenant without
the consent or approval of any other person or entity. Tenant has full power,
capacity, authority and legal right to execute and deliver this Lease and to
perform all of its obligations hereunder. This Lease is a legal, valid and
binding obligation of Tenant, enforceable in accordance with its terms.

     30.21.2 Tenant has not (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by any creditors, (c) suffered the appointment of a
receiver to take possession of all or substantially all of its assets, (d)
suffered the attachment or other judicial seizure of all or substantially all of
its assets, (e) admitted in writing its inability to pay its debts as they come
due, or (f) made an offer of settlement, extension or composition to its
creditors generally.

    30.21.3    To Tenant's current, actual knowledge, Tenant is not in violation
of any Anti-  Terrorism Law;                30.21.4    To Tenant's current,
actual knowledge, Tenant has not, as of the date hereof, 




received actual written notice that Tenant is:






13112.002.675115v7




(41)

--------------------------------------------------------------------------------

     (a) conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;

     (b) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or

     (c) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and

     30.21.5 neither Tenant nor any of its affiliates, officers, directors,
shareholders, members or lease guarantor, as applicable, is a Prohibited Person.

     As used herein, "Anti-Terrorism Law" is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein "Executive Order No. 13224" is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
"Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism," as may be amended from time to time.
"Prohibited Person" is defined as (1) a person or entity that is listed in the
Annex to Executive Order No. 13224, or a person or entity owned or controlled by
an entity that is listed in the Annex to Executive Order No. 13224; (2) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (3) a person or entity that is
named as a "specially designated national and blocked person" on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. "USA Patriot
Act" is defined as the "Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001"
(Public Law 107-56), as may be amended from time to time.

      30.22 Landlord Representations and Warranties. Landlord hereby makes the
following representations and warranties, each of which is material and being
relied upon by Tenant, is true in all respects as of the date of this Lease, and
shall survive the expiration of the Lease Term or any earlier termination of
this Lease.

     30.22.1 If Landlord is an entity, Landlord is duly organized, validly
existing and in good standing under the laws of the state of its organization
and is qualified to do business in the state in which the Premises are located
and the persons executing this Lease on behalf of Landlord have the full right
and authority to execute this Lease on behalf of Landlord and to bind Landlord
without the consent or approval of any other person or entity. Landlord has full
power, capacity, authority and legal right to execute and deliver this Lease and
to perform all of its obligations hereunder. This Lease is a legal, valid and
binding obligation of Landlord, enforceable in accordance with its terms.

     30.22.2 Landlord has not (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by any creditors, (c) suffered the appointment of a
receiver to take possession of all or substantially all of its assets, (d)
suffered the attachment or other judicial seizure of all or substantially all of
its assets, (e) admitted in writing its inability to pay its debts as they come
due, or (f) made an offer of settlement, extension or composition to its
creditors generally.

     30.22.3 To Landlord's current, actual knowledge, neither Landlord nor any
affiliate or subsidiary of Landlord, is in violation of any Anti-Terrorism Law.



13112.002.675115v7




(42)

--------------------------------------------------------------------------------

     30.22.4 To Landlord's current, actual knowledge, Landlord has not, as of
the date hereof, received actual written notice that Landlord is:

     (a) conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;

     (b) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or

     (c) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and

     30.22.5 neither Landlord nor any of its affiliates, officers, directors,
shareholders, members or lease guarantor, as applicable, is a Prohibited Person.

      30.23 Attorneys' Fees. In any lawsuit, action, arbitration, quasi-judicial
proceeding, administrative proceeding, or any other proceeding brought by either
party to enforce any of such party's rights or remedies under this Lease, and/or
any covenant therein, including any action or proceeding for damages, unlawful
detainer, declaratory relief, breach of lease, and/or any other action or
proceeding to collect any payments required under this Lease, to enforce this
Lease, or to quiet title against the other party, the prevailing party shall be
entitled to reasonable attorneys' fees and all costs, expenses and disbursements
in connection with such action or proceeding, including, but not limited to, all
costs of reasonable investigation, and all costs associated with expert
witnesses and expert consultation, which sums may be included in any judgment or
decree entered in such action in favor of the prevailing party. In addition,
Tenant shall pay all attorneys' fees and other fees and costs, including, but
not limited to, investigative costs and expert witness and consultant fees and
costs, that Landlord incurs in enforcing any monetary obligations or covenants
of Tenant under this Lease where an action or proceeding is not brought (up to a
maximum of $1,000.00 per default). Tenant also shall pay all attorneys' fees and
other fees and costs, including but not limited to, investigative costs and
expert witness and consultant fees and costs, that Landlord incurs in enforcing,
defending, or interpreting this Lease, or otherwise protecting Landlord's rights
under this Lease, in any voluntary or involuntary bankruptcy case, assignment
for the benefit of creditors, or other insolvency, liquidation, or
reorganization proceeding involving Tenant or this Lease, including, but not
limited to, all motions and proceedings regarding or related to relief from the
automatic stay, lease assumption or rejection and/or extensions of time related
thereto, lease designation, use of cash collateral, claim objections, and
disclosure statements and plans of reorganization.

      30.24 Governing Law; Judicial Reference. This Lease shall be construed and
enforced in accordance with the laws of the State of California. Landlord and
Tenant agree that, other than an action by Landlord to obtain possession of the
Premises or any action which seeks relief which can only be obtained by court
proceeding, any action or proceeding by either of them against the other arising
out of or in connection with this Lease, Tenant's use or occupancy of the
Premises, or any claim of injury or damage occurring in or about the Building or
the Premises shall, upon the motion of either party, be submitted to general
judicial reference pursuant to California Code of Civil Procedure Sections 638
et seq. or any successor statutes thereto. The parties shall cooperate in good
faith to ensure that all necessary and appropriate parties are included in the
judicial reference proceeding. The general referee shall have the authority to
try all issues, whether of fact or law, and to report a statement of decision to
the court. Landlord and Tenant shall use the procedures adopted by Judicial
Arbitration and Mediation Services/Endispute ("JAMS") for judicial reference (or
any other entity offering judicial reference dispute resolution procedures as
may be mutually acceptable to the parties), provided that the following rules
and procedures shall apply in all cases unless the parties agree otherwise:



13112.002.675115v7




(43)

--------------------------------------------------------------------------------

    (a)    The    proceedings shall be heard in the City and County of San
Francisco,  California;                    (b)    The    referee must be a
retired judge or a licensed attorney with substantial 




experience in relevant real estate matters;




     (c) Any dispute regarding the selection of the referee shall be resolved by
JAMS or the entity providing the reference services, or, if no entity is
involved, by the court with appropriate jurisdiction;

(d)      The referee may require one or more pre-hearing conferences;   (e)     
The parties shall be entitled to discovery, and the referee shall oversee
discovery  

and may enforce all discovery orders in the same manner as any trial court
judge;

     (f) A stenographic record of the trial shall be made, provided that the
record shall remain confidential except as may be necessary for post- hearing
motions and any appeals;

     (g) The referee's statement of decision shall contain findings of fact and
conclusions of law to the extent applicable; and

     (h) The referee shall have the authority to rule on all post- hearing
motions in the same manner as a trial judge.

     The statement of decision of the referee upon all of the issues considered
by the referee shall be binding upon the parties, and upon filing of the
statement of decision with the clerk of the court, or with the judge where there
is no clerk, judgment may be entered thereon. The decision of the referee shall
be appealable as if rendered by the court. This provision shall in no way be
construed to limit any valid cause of action which may be brought by any of the
parties.

BY INITIALING BELOW, THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND
THE FOREGOING AND ACCEPT THAT BY CHOOSING JUDICIAL REFERENCE THEY ARE GIVING UP
THE RIGHT TO A JURY TRIAL.

Landlord's Initials __/s/ John Moe
_______
Tenant's Initials



_____
/s/ Patrick Lo
______




IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT
OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF
ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY
SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT
LAW. IN ADDITION, IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND
TENANT HEREBY CONSENT TO (I) SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION
30.24, THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
AND (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW. THE
PROVISIONS OF THIS SECTION 30.24 SHALL SURVIVE THE EXPIRATION OF THE LEASE TERM
OR EARLIER TERMINATION OF THIS LEASE.

      30.25 Submission of Lease. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of, option for or
option to lease, and it is not effective as a lease or otherwise until execution
and delivery by both Landlord and Tenant.

      30.26 Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the "Brokers"), and that



13112.002.675115v7




(44)

--------------------------------------------------------------------------------

they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party.

      30.27 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord, except to the extent expressly provided in this
Lease.

      30.28 Project or Building Name and Signage. Landlord shall have the right
at any time to change the name of the Project and to install, affix and maintain
any and all signs on the exterior and on the interior of the Project or Building
as Landlord may, in Landlord's sole discretion, desire. Tenant shall not use the
name of the Project or use pictures or illustrations of the Project in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

      30.29 Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

      30.30 Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants or otherwise as required to comply with
law (including, without limitation, any required filings with the Securities and
Exchange Commission or other governmental authorities).

      30.31 Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises or any part thereof and that no
representations respecting the condition of the Premises have been made by
Landlord to Tenant, except as specifically set forth herein or in the Tenant
Work Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project and/or the Building. Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant's business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant's personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations. Landlord shall, however, in the
performance of such Renovations, use commercially reasonable efforts to minimize
any disruption with Tenant's operations in the Premises.

      30.32 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation in any material respect of any material agreement, instrument,
contract, law, rule or regulation by which Tenant is bound, and Tenant shall
protect, defend, indemnify and hold Landlord harmless against any Claims arising
from Tenant's breach of this warranty and representation.



13112.002.675115v7




(45)

--------------------------------------------------------------------------------

      30.33 Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent (which will not be unreasonably withheld or
delayed), use an experienced and qualified contractor approved in writing by
Landlord, and comply with all of the other provisions of Articles 7 and 8 of
this Lease, (ii) the Lines (including riser cables) shall be appropriately
insulated to prevent excessive electromagnetic fields or radiation, and shall be
surrounded by a protective conduit reasonably acceptable to Landlord, (iii) any
new or existing Lines servicing the Premises shall comply with all Applicable
Requirements, and (iv) Tenant shall pay all costs in connection therewith.
Unless otherwise instructed by Landlord (by notice to Tenant), Tenant shall, at
Tenant's sole cost and expense, prior to the expiration or earlier termination
of this Lease, remove any Lines located in or serving the Premises (and repair
any resulting damage).

      30.34 Transportation Management. Tenant shall fully comply with all
present or future governmentally-mandated programs intended to manage parking,
transportation or traffic in and around the Project and/or the Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities. Such
programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Project,
Building or area-wide ridesharing program manager; (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and

(vi)      utilizing flexible work shifts for employees.     30.35 Development of
the Project. If portions of the Project or property adjacent to the  

Project (collectively, the "Other Improvements") are owned by an entity other
than Landlord, Landlord, at its option, so long as, in Tenant's reasonable
discretion, Tenant's rights under this Lease (including, without limitation,
Tenant's use and occupancy of, and access to, the Premises, parking areas,
and/or Project) are not impaired, impeded, or otherwise adversely affected, or
Tenant's costs or expenses payable under this Lease increased, may enter into an
agreement with the owner or owners of any or all of the Other Improvements to
provide (i) for reciprocal rights of access and/or use of the Project and the
Other Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, provided that Tenant's rights under this Lease are not materially
impaired, (iii) for the allocation of a portion of the Direct Expenses to the
Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.



ARTICLE 31

OPTIONS TO EXTEND




      31.1 Extension Options. Subject to the terms and conditions set forth
below, Tenant shall have two (2) successive options (the "Extension Options"
and, each, an "Extension Option") to extend the Lease Term for an additional
period of five (5) years each (collectively, the "Option Terms" and each, an
"Option Term"), provided that Tenant shall have no right to exercise the second
Extension Option, unless Tenant has properly and timely exercised the first
Extension Option. If Tenant properly exercises an Extension Option hereunder,
all of the terms, covenants and conditions of this Lease shall continue in full
force and effect during the applicable Option Term, including provisions
regarding payment of Additional Rent, which shall remain payable on the terms
herein set forth, except that (a) the Base Rent payable by Tenant during such
Option Term shall be as calculated in accordance with Section 31.4 below, (b)
Tenant shall continue to possess and occupy the Premises in their existing
condition, "as is" as



13112.002.675115v7




(46)

--------------------------------------------------------------------------------

of the commencement of such Option Term, and Landlord shall have no obligation
to repair, remodel, improve or alter the Premises, to perform any other
construction or other work of improvement upon the Premises, or to provide
Tenant with any construction or refurbishing allowance whatsoever, and (c)
Tenant shall have no further rights to extend the Term of this Lease after the
expiration of the second Option Term.

      31.2 Exercise. To exercise an Extension Option, Tenant must deliver an
unconditional binding notice to Landlord via certified mail or hand delivery not
sooner than twelve (12) months, nor later than nine (9) months, prior to the
expiration of the initial Term of this Lease or the first Option Term, as the
case may be. If Tenant fails to timely give its notice of exercise with respect
to any Extension Option, Tenant will be deemed to have waived such Extension
Option.

      31.3 Option Rent. The Base Rent payable by Tenant during any Option Term
("Option Rent") shall equal the Market Rate (as defined below) applicable to
such Option Term. As used herein, the "Market Rate" shall mean the rent,
including all escalations, at which tenants, as of the commencement of the
applicable Option Term, are leasing non-sublease, non-encumbered, non-equity
space under then prevailing ordinary rental market practices (e.g., not pursuant
to extraordinary rental, promotional deals or other concessions to tenants which
deviate from what is the then prevailing ordinary practice) that is comparable
in size, location and quality to the Premises for a term of five (5) years, in
an arm's length transaction, which comparable space is located in comparable
office/R&D projects in San Jose, California ("Comparable Transactions"). In
determining the Market Rate, the parties shall take into consideration only the
following concessions: (a) rental abatement concessions, if any, being granted
such tenants in such Comparable Transactions, and (b) tenant improvements or
allowances provided or to be provided in such Comparable Transactions, and
taking into account, and deducting the value of, the existing improvements in
the Premises, such value to be based upon the age, quality and layout of the
improvements.

      31.4 Calculation of Option Rent. The Option Rent applicable to any Option
Term shall be determined as follows:

     31.4.1 If Tenant provides Landlord with its unconditional binding notice of
exercise pursuant to Section 31.2 above, then, prior to the commencement of the
Option Term, Landlord shall deliver to Tenant a good faith written proposal of
the Market Rate. Within twenty-one (21) days after receipt of Landlord's
proposal, Tenant shall notify Landlord in writing (1) that Tenant accepts
Landlord's proposal or (2) that Tenant elects to submit the determination of
Market Rate to arbitration in accordance with Sections 31.4.2 through 31.4.4
below. If Tenant does not give Landlord a timely notice in response to
Landlord's proposal, Landlord's proposal of Market Rate shall be binding upon
Tenant.

     31.4.2 If Tenant timely elects to submit the determination of Market Rate
to arbitration, Landlord and Tenant shall first negotiate in good faith in an
attempt to determine the Market Rate. If Landlord and Tenant are able to agree
within thirty (30) days following the delivery of Tenant's notice to Landlord
electing arbitration (or if Tenant accepts Landlord's initial proposal) (the
"Outside Agreement Date"), then such agreement shall constitute a determination
of Market Rate for purposes of this Section, and the parties shall immediately
execute an amendment to this Lease stating the Base Rent for the applicable
Option Term. If Landlord and Tenant are unable to agree on the Market Rate on or
before the Outside Agreement Date, then within fifteen (15) days thereafter, the
parties shall meet and concurrently deliver to each other in envelopes their
respective good faith estimates of the Market Rate (set forth on a net effective
rentable square foot per annum basis). If the higher of such estimates is not
more than one hundred five percent (105%) of the lower, then the Market Rate
shall be the average of the two. Otherwise, the dispute shall be resolved by
arbitration in accordance with Sections 31.4.3 and 31.4.4 below.

     31.4.3 Within twenty (20) days after the exchange of estimates, Landlord
and Tenant shall each appoint one arbitrator who shall by profession be a real
estate broker or appraiser who shall



13112.002.675115v7




(47)

--------------------------------------------------------------------------------

have been active over the five (5) year period ending on the date of such
appointment in the leasing (or appraisal, as the case may be) of office/R&D
properties in San Jose, California. The determination of the arbitrators shall
be limited solely to the issue area of whether Landlord's or Tenant's submitted
estimates of the Market Rate, is the closest to the actual Market Rate as
determined by the arbitrators, taking into account the requirements of Section
31.3 of this Lease. The two arbitrators so appointed shall within ten (10) days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two arbitrators. The three
arbitrators shall within thirty (30) days of the appointment of the third
arbitrator reach a decision as to whether the parties shall use Landlord's or
Tenant's submitted estimates of the Market Rate, and shall notify Landlord and
Tenant thereof. The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.

     31.4.4 If either Landlord or Tenant fails to appoint an arbitrator within
ten (10) days after the exchange of estimates, the arbitrator appointed by one
of them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant. If the two
arbitrators fail to agree upon and appoint a third arbitrator, or both parties
fail to appoint an arbitrator, then the appointment of the third arbitrator or
any arbitrator shall be dismissed and the matter to be decided shall be
forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but subject to the instruction set forth in this
Section 31.4.4. The cost of arbitration shall be paid by Landlord and Tenant
equally.

     31.4.5 Until the matter is resolved by agreement between the parties or a
decision is rendered in any arbitration commenced pursuant to this Section 31.4,
Tenant's monthly payments of Base Rent shall be in an amount equal to the amount
payable during the Term immediately preceding. Within ten (10) business days
following the resolution of such dispute by the parties or the decision of the
arbitrator, as applicable, Tenant shall pay to Landlord, or Landlord shall pay
to Tenant, the amount of any deficiency or excess, as the case may be, in the
Base Rent theretofore paid.

[The remainder of this page has been intentionally left blank]



13112.002.675115v7




(48)

--------------------------------------------------------------------------------

      31.5 Rights Personal to Tenant. Tenant's right to exercise the Extension
Option is personal to, and may be exercised only by, the Original Tenant or any
Permitted Transferee, and only if the Original Tenant or any Permitted
Transferee continues to occupy at least seventy-five percent (75%) of the
Premises at the time of such exercise. If Tenant shall assign this Lease or
sublet more than twenty-five percent (25%) of the Premises (other than to a
Permitted Transferee) under a sublease which is effective at any time during the
final twelve (12) months of the initial Term of this Lease (or first Option
Term, as the case may be), then immediately upon such assignment or subletting,
Tenant's right to exercise any future Extension Options shall simultaneously
terminate and be of no further force or effect. No assignee or subtenant (other
than a Permitted Transferee) shall have any right to exercise an Extension
Option granted herein. In addition, if Tenant is in default under this Lease
(after any applicable notice and cure period) at the time it exercises any
Extension Option or at any time thereafter until the commencement of the
applicable Option Term, or if Tenant has been in default under this Lease (after
any applicable notice and cure period) at any time prior to its exercise of any
Extension Option, Landlord shall have, in addition to all of its other rights
and remedies under this Lease, the right (but not the obligation) to terminate
such Extension Option and to unilaterally revoke Tenant's exercise of such
Extension Option, in which case this Lease shall expire on the Lease Expiration
Date (or expiration of the first Option Term, as the case may be), unless
earlier terminated pursuant to the terms hereof, and Tenant shall have no
further rights under this Lease to renew or extend the Term.

     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed the day and date first above written.

LANDLORD:    TENANT:    BRE/PLUMERIA, LLC,    NETGEAR, INC.,  a Delaware limited
liability company    a Delaware corporation        By:/s/ John Moe    By: /s/
Patrick C. S. Lo                     John Moe                       Patrick C.
S. Lo                     Managing Director                       Chairman and
CEO    Date of Execution: September 25, 2007    Date of Execution: September 25,
2007 




13112.002.675115v7




(49)

--------------------------------------------------------------------------------